Exhibit 10.1
 
(J.P.MORGAN LOGO) [a55562a5556200.gif]
(CHASE LOGO) [a55562a5556201.gif]
CREDIT AGREEMENT
dated as of
March 22, 2010
among
KAISER ALUMINUM CORPORATION,
KAISER ALUMINUM INVESTMENTS COMPANY,
KAISER ALUMINUM FABRICATED PRODUCTS, LLC and
KAISER ALUMINIUM INTERNATIONAL, INC.,
as Borrowers
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
J.P. MORGAN SECURITIES INC. and
WELLS FARGO CAPITAL FINANCE, LLC,
as Joint Bookrunners and Joint Lead Arrangers
WELLS FARGO CAPITAL FINANCE, LLC,
as Documentation Agent
and
BANK OF AMERICA, N.A.,
as Syndication Agent
 
CHASE BUSINESS CREDIT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
DEFINITIONS
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    30  
SECTION 1.03. Terms Generally
    30  
SECTION 1.04. Accounting Terms; GAAP
    31  
SECTION 1.05. Allocation of Loans and Applicable Percentages at the Effective
Date
    31  
ARTICLE II
THE CREDITS
 
       
SECTION 2.01. Revolving Commitments
    32  
SECTION 2.02. Loans and Borrowings
    32  
SECTION 2.03. Requests for Revolving Borrowings
    32  
SECTION 2.04. Protective Advances
    33  
SECTION 2.05. Swingline Loans
    34  
SECTION 2.06. Letters of Credit
    35  
SECTION 2.07. Funding of Borrowings
    38  
SECTION 2.08. Interest Elections
    39  
SECTION 2.09. Termination of Revolving Commitments; Increase in Revolving
Commitments
    40  
SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt
    41  
SECTION 2.11. Prepayment of Loans
    42  
SECTION 2.12. Fees
    42  
SECTION 2.13. Interest
    43  
SECTION 2.14. Alternate Rate of Interest
    44  
SECTION 2.15. Increased Costs
    44  
SECTION 2.16. Break Funding Payments
    45  
SECTION 2.17. Taxes
    46  
SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
    48  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    50  
SECTION 2.20. Defaulting Lenders
    50  
SECTION 2.21. Returned Payments
    52  
 
       
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
       
SECTION 3.01. Organization; Powers
    52  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.02. Authorization; Enforceability
    52  
SECTION 3.03. Governmental Approvals; No Conflicts
    52  
SECTION 3.04. Financial Condition; No Material Adverse Change
    52  
SECTION 3.05. Properties
    53  
SECTION 3.06. Litigation and Environmental Matters
    53  
SECTION 3.07. Compliance with Laws and Agreements
    53  
SECTION 3.08. Investment Company Status
    53  
SECTION 3.09. Taxes
    53  
SECTION 3.10. ERISA
    54  
SECTION 3.11. Disclosure
    54  
SECTION 3.12. Material Agreements
    54  
SECTION 3.13. Solvency
    54  
SECTION 3.14. Insurance
    55  
SECTION 3.15. Capitalization and Subsidiaries
    55  
SECTION 3.16. Security Interest in Collateral
    55  
SECTION 3.17. Employment Matters
    55  
SECTION 3.18. Common Enterprise
    55  
 
       
ARTICLE IV
CONDITIONS
 
       
SECTION 4.01. Effective Date
    56  
SECTION 4.02. Each Credit Event
    58  
 
       
ARTICLE V
AFFIRMATIVE COVENANTS
 
       
SECTION 5.01. Financial Statements; Borrowing Base and Other Information
    59  
SECTION 5.02. Notices of Material Events
    61  
SECTION 5.03. Existence; Conduct of Business
    62  
SECTION 5.04. Payment of Obligations
    62  
SECTION 5.05. Maintenance of Properties
    63  
SECTION 5.06. Books and Records; Inspection Rights
    63  
SECTION 5.07. Compliance with Laws
    63  
SECTION 5.08. Use of Proceeds
    63  
SECTION 5.09. Insurance
    63  
SECTION 5.10. Environmental Covenant
    64  
SECTION 5.11. Appraisals
    64  
SECTION 5.12. Field Examinations
    64  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 5.13. Depository Banks
    65  
SECTION 5.14. Additional Collateral; Further Assurances
    65  
SECTION 5.15. Collateral Access Agreements and Appraisals
    65  
ARTICLE VI
NEGATIVE COVENANTS
SECTION 6.01. Indebtedness
    65  
SECTION 6.02. Liens
    67  
SECTION 6.03. Fundamental Changes
    68  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    68  
SECTION 6.05. Asset Sales
    69  
SECTION 6.06. Sale and Leaseback Transactions
    70  
SECTION 6.07. Swap Agreements
    70  
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
    70  
SECTION 6.09. Transactions with Affiliates
    71  
SECTION 6.10. Restrictive Agreements
    72  
SECTION 6.11. Amendment of Material Documents
    72  
SECTION 6.12. Fixed Charge Coverage Ratio
    72  
 
       
ARTICLE VII
EVENTS OF DEFAULT
 
       
ARTICLE VIII
THE ADMINISTRATIVE AGENT; OTHER AGENTS
 
       
SECTION 8.01. The Administrative Agent
    75  
SECTION 8.02. Other Agents
    77  
 
       
ARTICLE IX
MISCELLANEOUS
 
       
SECTION 9.01. Notices
    77  
SECTION 9.02. Waivers; Amendments
    78  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    80  
SECTION 9.04. Successors and Assigns
    82  
SECTION 9.05. Survival
    84  
SECTION 9.06. Counterparts; Integration; Effectiveness
    85  
SECTION 9.07. Severability
    85  
SECTION 9.08. Right of Setoff
    85  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    85  
SECTION 9.10. WAIVER OF JURY TRIAL
    86  
SECTION 9.11. Headings
    86  

iii



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.12. Confidentiality
    86  
SECTION 9.13. Several Obligations; Nonreliance; Violation of Law
    87  
SECTION 9.14. USA PATRIOT Act
    87  
SECTION 9.15. Disclosure
    87  
SECTION 9.16. Appointment for Perfection
    87  
SECTION 9.17. Interest Rate Limitation
    87  
ARTICLE X
LOAN GUARANTY
SECTION 10.01. Guaranty
    88  
SECTION 10.02. Guaranty of Payment
    88  
SECTION 10.03. No Discharge or Diminishment of Loan Guaranty
    88  
SECTION 10.04. Defenses Waived
    89  
SECTION 10.05. Rights of Subrogation
    89  
SECTION 10.06. Reinstatement; Stay of Acceleration
    89  
SECTION 10.07. Information
    90  
SECTION 10.08. Termination
    90  
SECTION 10.09. Taxes
    90  
SECTION 10.10. Maximum Liability
    90  
SECTION 10.11. Contribution
    90  
SECTION 10.12. Liability Cumulative
    91  
ARTICLE XI
THE BORROWER REPRESENTATIVE
SECTION 11.01. Appointment; Nature of Relationship
    91  
SECTION 11.02. Powers
    91  
SECTION 11.03. Employment of Agents
    92  
SECTION 11.04. Notices
    92  
SECTION 11.05. Successor Borrower Representative
    92  
SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate
    92  
SECTION 11.07. Reporting
    92  

iv



--------------------------------------------------------------------------------



 



SCHEDULES:
Revolving Commitment Schedule
Schedule 1.01(a) – Designated Asset Sales
Schedule 1.01(b) – Designated Account Debtors
Schedule 1.01(c) – Significant Subsidiaries
Schedule 1.01(d) – Reliance Account Debtors
Schedule 1.01(e) – Existing Loans
Schedule 2.06(k) – Existing Letters of Credit
Schedule 3.05 (a) – Real Property
Schedule 3.05(b) – Intellectual Property
Schedule 3.06 – Disclosed Matters
Schedule 3.12 – Material Agreements
Schedule 3.14 – Insurance
Schedule 3.15 – Capitalization and Subsidiaries
Schedule 6.01(b) – Existing Indebtedness
Schedule 6.01(e) – Existing Purchase Money Debt and Capital Lease Obligations
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.10 – Existing Restrictions
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Opinion of Borrower’s Counsel
Exhibit C – Form of Borrowing Base Certificate
Exhibit D – Form of Compliance Certificate
Exhibit E – Form of Joinder Agreement
Exhibit F – Form of Exemption Certificate

v



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of March 22, 2010 (as it may be amended or
modified from time to time, this “Agreement”), among KAISER ALUMINUM
CORPORATION, a Delaware corporation, KAISER ALUMINUM INVESTMENTS COMPANY, a
Delaware corporation, KAISER ALUMINUM FABRICATED PRODUCTS, LLC, a Delaware
limited liability company, and KAISER ALUMINIUM INTERNATIONAL, INC., a Delaware
corporation, as Borrowers, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, J.P. MORGAN SECURITIES INC. and WELLS FARGO CAPITAL
FINANCE, LLC, as Joint Bookrunners and Joint Lead Arrangers, WELLS FARGO CAPITAL
FINANCE, LLC, as Documentation Agent, and BANK OF AMERICA, N.A., as Syndication
Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Account” has the meaning assigned to such term in the Security
Agreement.
          “Account Debtor” means any Person obligated on an Account.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period or for any ABR Borrowing, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase, in its capacity as
administrative agent for the Lenders hereunder, and its successors and assigns
in such capacity.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agents” means, individually or collectively as the context may
require, the Administrative Agent, the Joint Bookrunners, the Joint Lead
Arrangers, the Documentation Agent and the Syndication Agent.
          “Aggregate Credit Exposure” means, at any time, the aggregate Credit
Exposure of all the Lenders.
          “Agreement” has the meaning assigned to such term in the preamble.

 



--------------------------------------------------------------------------------



 



          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that,
for purposes of this definition, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) at approximately 11:00 a.m., London time, on such
day (without any rounding). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
          “Applicable Percentage” means, with respect to any Lender, (a) with
respect to Revolving Loans, LC Exposure or Swingline Loans, a percentage equal
to a fraction the numerator of which is such Lender’s Revolving Commitment and
the denominator of which is the aggregate Revolving Commitment of all the
Revolving Lenders (if the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Revolving Lender’s
share of the aggregate Revolving Exposures at that time); provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation; and
(b) with respect to Protective Advances or with respect to the Aggregate Credit
Exposure, a percentage based upon its share of the Aggregate Credit Exposure and
the unused Revolving Commitments; provided that in the case of Section 2.20 when
a Defaulting Lender shall exist, any such Defaulting Lender’s Revolving
Commitment shall be disregarded in the calculation.
          “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the applicable rate per annum set forth
below under the caption “Revolver ABR Spread” or “Revolver Eurodollar Spread”,
as the case may be, based upon Quarterly Available Credit as of the most recent
determination date; provided that until the delivery to the Administrative
Agent, pursuant to Section 5.01(g), of all the Borrowing Base Certificates for
the first full Fiscal Quarter after the Effective Date, the “Applicable Rate”
shall be the applicable rate per annum set forth below in Category 1:

                  Quarterly   Revolver   Revolver Available   ABR   Eurodollar
Credit   Spread   Spread
  Category 1
> $125,000,000
    2.00 %     3.00 %
 
               
  Category 2
< $125,000,000 but
> $75,000,000
    2.25 %     3.25 %
 
               
  Category 3
< $75,000,000
    2.50 %     3.50 %

          For purposes of the foregoing, (a) the Applicable Rate shall be
determined by the Administrative Agent as of the end of each Fiscal Quarter
based upon the Borrowing Base Certificates that are delivered from time to time
pursuant to Section 5.01(g), and (b) each change in the Applicable Rate
resulting from a change in Quarterly Available Credit shall be effective as of
the first day of each

2



--------------------------------------------------------------------------------



 



succeeding Fiscal Quarter following the Fiscal Quarter with respect to which the
Quarterly Available Credit is calculated and ending on the date immediately
preceding the effective date of the next such change; provided that Quarterly
Available Credit shall be deemed to be in Category 3 (i) at any time that an
Event of Default has occurred and is continuing or (ii) if the Borrower
Representative fails to deliver any Borrowing Base Certificate that is required
to be delivered by it pursuant to Section 5.01(g), during the period from the
expiration of the time for delivery thereof until such Borrowing Base
Certificate is delivered. The Administrative Agent shall provide the Borrower
Representative with a statement of each calculation of Quarterly Available
Credit promptly following the end of each Fiscal Quarter.
          “Approved Fund” has the meaning assigned to such term in
Section 9.04(b).
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Availability” means, at any time, an amount equal to (a) the lesser
of (i) the Revolving Commitment and (ii) the Borrowing Base, minus (b) the
Aggregate Credit Exposure, minus (c) without duplication of any Reserves imposed
pursuant to the calculation of Borrowing Base, Reserves. The Administrative
Agent may, in its Permitted Discretion, adjust Reserves, with any such changes
to be effective three Business Days after delivery of notice thereof to the
Company.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitment.
          “Available Revolving Commitment” means, at any time, the Revolving
Commitment then in effect minus the Aggregate Credit Exposure.
          “Banking Services” means each and any of the following bank services
provided to any Borrower by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
          “Banking Services Obligations” of the Borrowers means any and all
obligations of the Borrowers, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
          “Banking Services Reserves” means all Reserves which the
Administrative Agent from time to time establishes in its Permitted Discretion
for Banking Services then provided or outstanding.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States.
          “Borrower” or “Borrowers” means, individually or collectively as the
context may require, the Company, KAIC, KAFP, KAII and each other Significant
Subsidiary that is required to become a Borrower hereunder pursuant to
Section 5.14(a).

3



--------------------------------------------------------------------------------



 



          “Borrower Representative” means the Company, in its capacity as
contractual representative of the Borrowers pursuant to Article XI.
          “Borrowing” means each (a) Revolving Borrowing, (b) Swingline Loan or
(c) Protective Advance.
          “Borrowing Base” means, at any time, the sum of (a) 85% of the
Borrowers’ Eligible Accounts at such time; plus (b) the lesser of (i) 65% of the
Borrowers’ Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis, at such time, and (ii) the product of
85% multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered by the Administrative Agent multiplied
by the Borrowers’ Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time; minus (c) without
duplication of any Reserves imposed pursuant to the calculation of Availability,
Reserves. The Administrative Agent may, in its Permitted Discretion, reduce the
advance rates set forth above, adjust Reserves or reduce one or more of the
other elements used in computing the Borrowing Base, with any such changes to be
effective three Business Days after delivery of notice thereof to the Company.
          “Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit C or another form which is acceptable to
the Administrative Agent in its sole discretion.
          “Borrowing Request” means a request by the Borrower Representative for
a Borrowing of Revolving Loans in accordance with Section 2.02.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Capital Expenditures” means, without duplication, any actual cash
expenditure for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) (other than
the VEBA Trusts), of Equity Interests representing more than 45% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated by the board of directors of the Company nor
(ii) appointed by directors so nominated; (c) the acquisition of direct or
indirect Control of any of the Borrowers by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) other than the Company; or
(d) the occurrence of a “fundamental change”

4



--------------------------------------------------------------------------------



 



under the Convertible Note Agreement permitting the holders of Convertible Notes
to put Convertible Notes to the Company.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement; (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement; or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Code” means the Internal Revenue Code of 1986.
          “Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Borrower, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent (for
the benefit of the Lender Parties) to secure the Secured Obligations.
          “Collateral Access Agreement” has the meaning assigned to such term in
the Security Agreement.
          “Collateral Documents” means, collectively, the Security Agreement,
each Collateral Access Agreement, each Deposit Account Control Agreement, each
Lock Box Agreement and each other document granting a Lien upon the Collateral
as security for payment of the Secured Obligations.
          “Collection Deposit Account” has the meaning assigned to such term in
the Security Agreement.
          “Commitment” means, with respect to each Lender, the sum of such
Lender’s Revolving Commitment, together with the commitment of such Lender to
acquire participations in Protective Advances hereunder. The initial amount of
each Lender’s Revolving Commitment is set forth on the Revolving Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable.
          “Commodity Swap Agreement” means any Swap Agreement involving or
settled by reference to one or more commodities.
          “Company” means Kaiser Aluminum Corporation, a Delaware corporation.
          “Company Call Options” means one or more call options, purchased from
a Dealer Counterparty by the Company in connection with the issuance of the
Convertible Notes, to purchase up to the notional number of shares of the
Company’s common stock equal to the number of shares underlying the Convertible
Notes at the exercise price initially equal to the initial conversion price of
the Convertible Notes; provided that such call options may be capped and/or
net-share or cash settled.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

5



--------------------------------------------------------------------------------



 



          “Convertible Notes Call Agreements” means, collectively, the
documentation evidencing the Company Call Options.
          “Convertible Notes” means the Convertible Senior Notes of the Company
that are issued pursuant to the Convertible Notes Agreement, as from time to
time amended, modified, refinanced, replaced or exchanged.
          “Convertible Notes Agreement” means, collectively, each indenture,
agreement, document or instrument evidencing or governing any Convertible Notes,
amended or modified from time to time.
          “Covenant Release Event” means as of any date following the occurrence
of a Covenant Trigger Event, the first date upon which both of the following
conditions have been satisfied: (a) Availability has exceeded 20% of the
aggregate Revolving Commitment then in effect for each day during the 90
consecutive calendar day period ending on such date after the immediately
preceding Covenant Trigger Event and (b) at least 365 days have elapsed since
the date of the last Covenant Release Event, if any.
          “Covenant Trigger Event” means any date on which Availability has been
less than 15% of the aggregate Revolving Commitment then in effect for any
period of three consecutive Business Days ending on such date. A Covenant
Trigger Event shall be deemed to have occurred and be continuing from the
occurrence of such Covenant Trigger Event up to but not including the first date
upon which a Covenant Release Event occurs following such Covenant Trigger
Event.
          “Covenant Trigger Period” means the period beginning on the date of
the occurrence of a Covenant Trigger Event and ending on the date of the
occurrence of the Covenant Release Event.
          “Credit Exposure” means, as to any Lender at any time, the sum of
(a) such Lender’s Revolving Exposure at such time, plus (b) an amount equal to
its Applicable Percentage, if any, of the aggregate principal amount of
Protective Advances outstanding at such time.
          “DCO” means DCO Management, LLC, formerly Kaiser Aluminum & Chemical
Corporation, LLC, a Delaware limited liability company.
          “Dealer Counterparties” means, collectively, JPMorgan Chase Bank,
N.A., Bank of America, N.A. or other leading commercial or investment banks (or,
with respect to any of the foregoing, an Affiliate thereof) and their respective
successors and assigns.
          “Dealer Counterparty Warrants” means the net-share settled warrants,
sold by the Company to a Dealer Counterparty on any day(s) on which the Company
Call Options are purchased by the Company from such Dealer Counterparty, to
purchase up to initially the number of shares of common stock of the Company
equal to the notional number of shares underlying such Company Call Options.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder; (b) notified any
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender in writing that it does

6



--------------------------------------------------------------------------------



 



not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit; (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans;
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute; or (e)(i)
become or is insolvent or has a parent company that has become or is insolvent
or (ii) become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
          “Deposit Account Control Agreement” has the meaning assigned to such
term in the Security Agreement.
          “Designated Asset Sales” means those assets described in
Schedule 1.01(a) that may be sold in accordance with Section 6.05(i).
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “Disqualified Indebtedness” means any Indebtedness for borrowed money
with any bond, note, indenture or similar instrument issued, assumed or acquired
in connection with an acquisition if the instrument governing such Indebtedness
or other obligation (a) has a scheduled maturity date earlier than 90 days after
the Maturity Date or (b) requires any Borrower to make any scheduled or
mandatory payments of principal or to otherwise purchase or redeem, or make
sinking fund or other similar payments with respect to, such Indebtedness
earlier than 90 days after the Maturity Date; provided that the amount of such
Indebtedness under this clause (b) shall be the aggregate principal amount of
all such scheduled or mandatory payments, purchases, redemptions, or sinking
fund or other similar payments required to be made earlier than 90 days after
the Maturity Date.
          “Document” has the meaning assigned to such term in the Security
Agreement.
          “Documentation Agent” means Wells Fargo Capital Finance, LLC, in its
capacity as Documentation Agent, and its successors and assigns in such
capacity.
          “dollars” or “$” refers to lawful money of the United States.
          “Dominion Release Event” shall mean, as of any date following the
occurrence of a Dominion Trigger Event, the first date upon which both of the
following conditions have been satisfied: (i) Availability has exceeded 25% of
the aggregate Revolving Commitment then in effect for each day during the 90
consecutive calendar day period ending on such date after the immediately
preceding Dominion Trigger Event and (ii) at least 365 days have elapsed since
the date of the last Dominion Release Event, if any.

7



--------------------------------------------------------------------------------



 



          “Dominion Trigger Event” shall mean any date on which Availability is
less than 20% of the aggregate Revolving Commitment then in effect for any
period of five consecutive Business Days ending on such date. A Dominion Trigger
Event shall be deemed to have occurred and be continuing from the occurrence of
such Dominion Trigger Event up to but not including the first date upon which a
Dominion Release Event occurs following such Dominion Trigger Event.
          “Dominion Trigger Period” means the period beginning on the date of
the occurrence of a Dominion Trigger Event and ending on the date of the
occurrence of the Dominion Release Event.
          “EBITDA” means, for the Borrowers and the Subsidiaries on a
consolidated basis, for any period, in each case as determined in accordance
with GAAP, Net Income for such period, plus (a) to the extent deducted in
determining Net Income for such period, (i) Interest Expense, (ii) expense for
income taxes, (iii) depreciation, (iv) amortization, (v) extraordinary losses
incurred, (vi) Mark-to-Market Losses, (vii) VEBA Expense and (viii) any other
non-cash charges except to the extent that any such non-cash charges (A) could
reasonably be expected to result in a cash payment during the term of this
Agreement or (B) represent amortization of a prepaid cash item paid in a prior
period, minus (b) to the extent included in determining Net Income, (i) benefit
for income taxes, (ii) extraordinary gains realized, (iii) Mark-to-Market
Profits and (vii) VEBA Benefits.
          “EDGAR” means the SEC’s Electronic Data Gathering Analysis and
Retrieval System (or any successor system).
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Eligible Accounts” means, at any time, the Accounts of the Borrowers
which the Administrative Agent determines in its Permitted Discretion are
eligible as the basis for (a) the extension of Revolving Loans and Swingline
Loans and (b) the issuance of Letters of Credit hereunder. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Accounts shall not
include any Account:
     (a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent (for the benefit of the Lender Parties);
     (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties) or (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties);
     (c) which is unpaid more than 90 days after the date of the original
invoice therefor;
     (d) which is owing by an Account Debtor for which more than 25% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible under
this Agreement (other than as a result of the operation of paragraph (e) below);
     (e) which is owing by an Account Debtor to the extent that the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all the
Borrowers exceeds 15% (or, solely in the case of the Reliance Account Debtors,
25%) of the aggregate amount of Eligible Accounts of all the Borrowers, provided
that, in each such case, only those Accounts owing by such Account Debtor or
group of Affiliated Account Debtors that are in excess of 15% (or 25% in the
case of the Reliance Account Debtors) of the aggregate amount of Eligible
Accounts as set

8



--------------------------------------------------------------------------------



 



forth in the most recent Borrowing Base Certificate delivered hereunder shall be
deemed ineligible as a result of this paragraph (e);
     (f) with respect to which any (i) covenant has been breached in any
material respect or (ii) representation or warranty is not true in all material
respects, in each case to the extent contained in this Agreement or the Security
Agreement; provided that each such representation and warranty shall be true and
correct in all respects to the extent it is already qualified by a materiality
standard;
     (g) which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business; (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor; (iii) represents a progress billing;
(iv) is contingent upon the applicable Borrower’s completion of any further
performance (other than product returns in the ordinary course of business);
(v) represents a guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis (excluding
Accounts that are subject to returns in the ordinary course of business);
(vi) represents a sale on a bill-and-hold; provided that such Account shall be
deemed eligible if (A) the applicable Account Debtor with respect to such
Account has delivered an agreement (in form and substance acceptable to the
Administrative Agent) among such Account Debtor, the applicable Borrower and the
Administrative Agent, pursuant to which such Account Debtor unconditionally
agrees to accept delivery of such goods and waives any rights of set-off with
respect to such Account or (B) such Account Debtor unconditionally agrees to pay
in cash for such Account in the event that such Account Debtor elects not to
take delivery); and (vii) relates to payments of interest;
     (h) for which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by such Borrower (other than bill-and-hold Accounts which
satisfy the requirements set forth in the proviso to clause (g)(vi) above);
provided, however, that this paragraph shall not exclude portions of Accounts
relating to “capacity reservation fees”;
     (i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
     (j) which is owed by an Account Debtor which has (i) applied for, suffered
or consented to the appointment of any receiver, custodian, trustee or
liquidator of its assets; (ii) has had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator;
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or Federal
bankruptcy laws; (iv) has admitted in writing its inability, or is generally
unable to, pay its debts as they become due; (v) become insolvent; or
(vi) ceased operation of its business; provided that, notwithstanding the
foregoing, the Administrative Agent may determine, in its Permitted Discretion,
that post-petition Accounts owing by an Account Debtor that is a
debtor-in-possession under Federal bankruptcy laws shall not be deemed
ineligible;
     (k) which is owed by any Account Debtor which has sold all or a
substantially all of its assets;

9



--------------------------------------------------------------------------------



 



     (l) which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S., the United Kingdom or Canada (other than the
Canadian province of Quebec) or (ii) is not organized under applicable law of
the U.S., any state of the U.S., the United Kingdom, Canada or any province of
Canada (other than the Canadian province of Quebec) unless, in either case, such
Account is (A) backed by a Letter of Credit acceptable to the Administrative
Agent which is in the possession of, and is directly drawable by, the
Administrative Agent, (B) owed by an Account Debtor that has been approved by
the Administrative Agent in its Permitted Discretion (provided that the
aggregate amount of such Accounts owed by all such Account Debtors in the
aggregate shall not exceed 20% of the aggregate amount of Eligible Receivables)
or (C) owed by an Account Debtor listed on Schedule 1.01(b), as such schedule
may be amended from time to time by the Borrower Representative with the consent
of the Required Lenders;
     (m) which is owed in any currency other than U.S. dollars, other than
Accounts payable in Euros, Pounds Sterling, Canadian Dollars or any other
currency specified by the Administrative Agent in its Permitted Discretion;
provided that the amount of all such Accounts payable in Euros, Pounds Sterling,
Canadian Dollars or any other currency specified by the Administrative Agent
shall not exceed $8,000,000 in the aggregate; and provided, further, that, with
respect to Accounts owed in any currency other than U.S. dollars, the value of
such Accounts for purposes of calculating the Borrowing Base shall be expressed
in U.S. dollars as of the date of the applicable Borrowing Base Certificate,
each such value to be calculated on a basis acceptable to the Administrative
Agent in its Permitted Discretion;
     (n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent, or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s satisfaction;
     (o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Borrower;
     (p) which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Borrower is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;
     (q) which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
     (r) which is evidenced by any promissory note, chattel paper, or
instrument;
     (s) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction;

10



--------------------------------------------------------------------------------



 



     (t) with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Borrower created a new receivable for the unpaid portion of such
Account;
     (u) which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
     (v) which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower has
or has had an ownership interest in such goods, or which indicates any party
other than such Borrower as payee or remittance party; or
     (w) which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.
          In determining the amount of an Eligible Account, the face amount of
an Account may, in the Administrative Agent’s Permitted Discretion, be reduced
by, without duplication, to the extent not reflected in such face amount,
(i) the amount of all accrued and actual discounts, claims, credits or credits
pending, promotional program allowances, price adjustments, finance charges or
other allowances (including any amount that such Borrower may be obligated to
rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Borrower to
reduce the amount of such Account.
          “Eligible Inventory” means, at any time, the Inventory of a Borrower
which the Administrative Agent determines in its Permitted Discretion is
eligible as the basis for (i) the extension of Revolving Loans and Swingline
Loans and (ii) the issuance of Letters of Credit hereunder. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Inventory shall not
include any Inventory:
     (a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties);
     (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties) and (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties);
     (c) which is, in the Administrative Agent’s opinion, applying its Permitted
Discretion, slow moving, obsolete, unmerchantable, defective, unfit for sale,
not salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity;
     (d) with respect to which any covenant has been breached in any material
respect or representation or warranty is not true in all material respects, in
each case to the extent contained in this Agreement or the Security Agreement
(provided that each such representation and warranty shall be true and correct
in all respects to the extent it is already qualified by a

11



--------------------------------------------------------------------------------



 



materiality standard) and which does not conform in any material respect to all
standards imposed by any Governmental Authority;
     (e) in which any Person other than such Borrower shall (i) have any direct
or indirect ownership, interest or title to such Inventory or (ii) be indicated
on any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;
     (f) which constitutes packaging and shipping material or stores (provided
that such stores may be deemed eligible in the Administrative Agent’s Permitted
Discretion upon receipt of an inventory appraisal with respect to such stores,
which appraisal shall be done in a manner acceptable to the Administrative Agent
by an appraiser acceptable to the Administrative Agent), displays or display
items, bill-and-hold goods, goods that are returned or marked for return,
repossessed goods, defective or damaged goods, goods held on consignment, or
goods which are not of a type held for sale in the ordinary course of business;
     (g) which is (i) not located in the U.S. or Canada (excluding the Canadian
province of Quebec) or (ii) in transit except for Inventory in transit between
locations controlled by a Borrower;
     (h) which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Rent Reserve with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion, but without duplication of any
Rent Reserves pursuant to any other provision of this Agreement;
     (i) which is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor) unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require in its
Permitted Discretion (provided that up to $4,000,000 of such Inventory may be
included in the Borrowing Base even if Collateral Access Agreements and such
other documentation as the Administrative Agent may require have not been
obtained with respect to such Inventory) or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;
     (j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor; provided that Inventory located at a third-party processor shall not
be ineligible pursuant to this paragraph (j) if the applicable third-party
processor has entered into, on terms reasonably satisfactory to the
Administrative Agent, a Collateral Access Agreement or such other documentation
as the Administrative Agent may reasonably require;
     (k) which is the subject of a consignment by such Borrower as consignor or
which any Borrower has placed on consignment with another Person (other than a
Person that is a third party processor of such Inventory, in which case such
Inventory may be included as Eligible Inventory to the extent provided in
paragraph (j) above);
     (l) which is perishable;
     (m) which contains or bears any intellectual property rights licensed to
such Borrower unless the Administrative Agent is satisfied, in its Permitted
Discretion, that it may sell

12



--------------------------------------------------------------------------------



 



or otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;
     (n) for which reclamation rights have been asserted by the seller; or
     (o) which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with a Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (b) the
existence with respect to any Plan of a failure to satisfy any minimum funding
standard (sufficient to give rise to a Lien under Section 430 of the Code or
Section 303 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the taking of any steps by any
Borrower or any ERISA Affiliate to terminate any Plan or the receipt by any
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by any Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (g) the receipt by any Borrower
or any ERISA Affiliate of any notice concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization,

13



--------------------------------------------------------------------------------



 



within the meaning of Title IV of ERISA; or (h) the incurrence by any Borrower
of any material liability under Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower under any Loan Document, (a) income
or franchise taxes imposed on (or measured by) its net income by the United
States, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by a Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 2.17(a).
          “Existing Credit Agreement” means the Senior Secured Revolving Credit
Agreement, dated as of July 6, 2006, as amended, among the Borrowers, the
lenders party thereto and JPMorgan Chase, as Administrative Agent.
          “Existing Lender” means any Lender that has Existing Loans,
immediately prior to the making of the initial Borrowings hereunder, under the
Existing Credit Agreement.
          “Existing Letters of Credit” means the letters of credit referred to
on Schedule 2.06(k) hereto, which letters of credit were originally issued by
the Issuing Bank pursuant to the Existing Credit Agreement.
          “Existing Loans” means, with respect to each Existing Lender, the
aggregate principal amount of such Existing Lender’s revolving loans that are
outstanding under the Existing Credit Agreement immediately prior to the making
of the initial Borrowings hereunder, as set forth on Schedule 1.01(e).
          “Existing Security and Pledge Agreement” means the Security and Pledge
Agreement that was entered into in connection with the Existing Credit
Agreement.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

14



--------------------------------------------------------------------------------



 



          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer or controller of a Borrower,
or any other Person who performs a function similar to any of the foregoing and
has been identified in writing to the Administrative Agent as a “Financial
Officer” hereunder.
          “Fiscal Month” means any of the monthly accounting periods of the
Borrowers and the Subsidiaries.
          “Fiscal Quarter” means any of the quarterly accounting periods of the
Borrowers and the Subsidiaries, ending on March 31, June 30, September 30 and
December 31 of each year.
          “Fiscal Year” means any of the annual accounting periods of the
Borrowers and the Subsidiaries ending on December 31 of each year.
          “Fixed Charge Coverage Ratio” means the ratio, determined as of the
end of any period, of (a) EBITDA for the period of determination minus Net
Capital Expenditures for such period of determination to (b) Fixed Charges for
such period of determination, all calculated for the Borrowers and the
Subsidiaries on a consolidated basis in accordance with GAAP.
          “Fixed Charges” means, for the Borrowers and the Subsidiaries on a
consolidated basis, with reference to any period, without duplication, cash
Interest Expense paid during such period, plus scheduled principal payments on
Indebtedness (including rent or other payments on Capital Lease Obligations
other than imputed interest components thereof) made during such period, plus,
income taxes paid in cash during such period (or less cash payments received
with respect to income taxes during such period), plus dividends or other
distributions paid in cash to holders of Equity Interests in the Company in
respect thereof during such period.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrowers are located. For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
          “Funding Accounts” has the meaning assigned to such term in
Section 4.01(h).
          “GAAP” means generally accepted accounting principles in the United
States.
          “Governmental Authority” means the government of the United States,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of

15



--------------------------------------------------------------------------------



 



credit or letter of guaranty issued to support such Indebtedness or obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of any Guarantee of
any guarantor shall be deemed to be the lower of (i) an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made and (ii) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee.
          “Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (other than “capacity reservation fees” arising in the
ordinary course of business), (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable, expense accruals and deferred compensation items
incurred in the ordinary course of business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, provided that, if such Person has not assumed such obligations,
then the amount of Indebtedness of such Person for purposes of this paragraph
(f) shall be equal to the lesser of the amount of the obligations of the holder
of such obligations and the fair market value of the assets of such Person which
secure such obligations; (g) all Guarantees by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out; (l) all Swap Obligations of such Person (with the
amount of Indebtedness attributable to Swap Obligations of such Person for
purposes of this definition being equal to the Net Mark-to-Market Exposure with
respect thereto); and (m) any other Off-Balance Sheet Liability. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Information Memorandum” means the Confidential Information Memorandum
dated March 2010 relating to the Borrowers and the Transactions.
          “Interest Election Request” means a request by the Borrower
Representative to convert or continue a Revolving Borrowing in accordance with
Section 2.08.
          “Interest Expense” means, with reference to any period, total interest
expense, calculated on a consolidated basis for the Company and the Subsidiaries
(including all commissions, discounts and

16



--------------------------------------------------------------------------------



 



other fees and charges owed with respect to letters of credit and bankers’
acceptance financing) for such period in accordance with GAAP.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each calendar month and the Maturity
Date, and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day; and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
          “Inventory” has the meaning assigned to such term in the Security
Agreement.
          “Investment” has the meaning assigned to such term in Section 6.04.
          “Issuing Bank” means JPMorgan Chase, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
          “Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
          “Joint Bookrunners” means, individually or collectively as the context
may require, J.P. Morgan Securities Inc. and Wells Fargo Capital Finance, LLC,
in their respective capacities as joint bookrunners hereunder, and each of their
successors and assigns in such capacity.
          “Joint Lead Arrangers” means, individually or collectively as the
context may require, J.P. Morgan Securities Inc. and Wells Fargo Capital
Finance, LLC, in their respective capacities as joint lead arrangers hereunder,
and each of their successors and assigns in such capacity.
          “JPMorgan Chase” means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.
          “KACL” means Kaiser Aluminum Canada Limited, an Ontario corporation.

17



--------------------------------------------------------------------------------



 



          “KAF” means Kaiser Aluminum France, SAS, a société par actions
simplifiée organized under the laws of France.
          “KAFP” means Kaiser Aluminum Fabricated Products, LLC, a Delaware
limited liability company.
          “KAIC” means Kaiser Aluminum Investments Company, a Delaware
corporation.
          “KAII” means Kaiser Aluminium International, Inc., a Delaware
corporation.
          “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements relating to Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrowers at such time. The LC Exposure
of any Revolving Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.
          “Lender Parties” means, individually or collectively as the context
may require, the Agents, the Lenders and the Issuing Bank.
          “Lenders” means the Persons listed on the Revolving Commitment
Schedule and any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” means any standby letter of credit issued pursuant
to this Agreement.
          “Letter of Credit Shortfall Amount” means an amount equal to the
difference of (a) the amount of Letter of Credit Exposure at such time, less
(b) the amount of cash on deposit in the LC Collateral Account at such time
which (i) is free and clear of all rights, claims and Liens of all Persons,
other than in favor of the Administrative Agent (for the benefit of the Lender
Parties), and (ii) has not been applied against the Obligations.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits having a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

18



--------------------------------------------------------------------------------



 



          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement, any promissory notes issued
pursuant to this Agreement, any Letter of Credit applications, the Collateral
Documents, the Loan Guaranty and all other agreements, instruments, documents
and certificates identified in Section 4.01 executed and delivered to, or in
favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Borrower, or any employee of any
Borrower, and delivered to the Administrative Agent or any Lender in connection
with this Agreement or the transactions contemplated thereby. Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
          “Loan Guarantor” means each Borrower in its capacity as guarantor of
repayment of the Secured Obligations.
          “Loan Guaranty” means Article X of this Agreement.
          “Loans” means the loans and advances made by the Lenders pursuant to
this Agreement, including Swingline Loans and Protective Advances.
          “Lock Box Agreement” has the meaning assigned to such term in the
Security Agreement.
          “Mark-to-Market Losses” means, with respect to any Person as of any
date of determination, all non-cash unrealized losses recorded in the income of
such Person arising from Swap Agreement transactions and, if not included in
Swap Agreement transactions, all non-cash losses on the Company Call Options and
the call options embedded in the Convertible Notes.
          “Mark-to-Market Profits” means with respect to any Person as of any
date of determination, all non-cash unrealized gains or profits recorded in the
income of such Person arising from Swap Agreement transactions and, if not
included in Swap Agreement transactions, all non-cash unrealized gains or
profits on the Company Call Options and the call options embedded in the
Convertible Notes.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations, prospects or condition, financial or
otherwise of the Borrowers, taken as a whole; (b) the ability of the Borrowers,
taken as a whole, to perform any of its obligations under the Loan Documents to
which they are a party; (c) the Collateral, the Administrative Agent’s Liens
(for the benefit of the Lender Parties) on the Collateral or the priority of
such Liens; or (d) the rights of or benefits available to the Administrative
Agent or any other Lender Party under the Loan Documents.
          “Material Indebtedness” means any Indebtedness (other than the Loans
and Letters of Credit) or obligations in respect of one or more Swap Agreements,
of any one or more of the Borrowers

19



--------------------------------------------------------------------------------



 



and the Subsidiaries of any Borrower in an aggregate principal amount exceeding
$20,000,000. For purposes of determining Material Indebtedness, the
“obligations” of any Borrower or Subsidiary in respect of any Swap Agreement at
any time shall be the Net Mark-to-Market Exposure that such Borrower or
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
          “Maturity Date” means March 23, 2014 or any earlier date on which the
Revolving Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.
          “Maximum Liability” has the meaning assigned to such term in
Section 10.10.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Capital Expenditures” means, with respect to any Person and any
period, as of any date of determination, the total Capital Expenditures of such
period minus that portion of such Capital Expenditures that (a) are financed
with Indebtedness described in Section 6.01(e) and 6.01(n), and (b) are financed
with insurance proceeds received in respect of any casualty, provided such
insurance proceeds are reinvested in assets of a substantially similar nature as
those subject to any such casualty.
          “Net Income” means, for any period, the consolidated net income (or
loss) of the Company and the Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any of the Subsidiaries; (b) the
income (or deficit) of any Person (other than a Subsidiary) in which the Company
or any of the Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by the Company or such Subsidiary in the
form of dividends or similar distributions; and (c) the undistributed earnings
of any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.
          “Net Mark-to-Market Exposure” means with respect to any Person, as of
any date of determination, the excess (if any) of all unrealized losses over all
unrealized profits of such Person arising from Swap Agreement transactions. As
used in this definition, “unrealized losses” means the fair market value of the
cost to such Person of replacing such Swap Agreement transactions as of the date
of determination (assuming the Swap Agreement transactions were to be terminated
as of the date), and “unrealized profits” means the fair market value of the
gain to such Person of replacing such Swap Agreement transactions as of the date
of determination (assuming such Swap Agreement transactions were to be
terminated as of that date).
          “Net Orderly Liquidation Value” means, with respect to Inventory of
any Person, the orderly liquidation value thereof as determined in the most
recent appraisal received by the Administrative Agent in accordance with the
terms hereof, which appraisal shall be done in a manner acceptable to the
Administrative Agent by an appraiser acceptable to the Administrative Agent, net
of all costs of liquidation thereof.
          “Net Proceeds” means, if in connection with (a) an asset disposition,
cash proceeds received by any Borrower net of (i) commissions, attorneys’ fees,
accountants’ fees, investment banking fees and other reasonable and customary
transaction costs, fees and expenses properly attributable to such

20



--------------------------------------------------------------------------------



 



transaction and payable by such Borrower in connection therewith (in each case,
paid to non-Affiliates of such Borrower); (ii) taxes actually payable in respect
thereof and reasonable estimates of taxes actually payable with respect to such
transaction in the tax year of such transaction or in the following tax year;
(iii) amounts payable to holders of senior Liens on such asset (to the extent
such Liens constitute Permitted Liens), if any; (iv) an appropriate reserve for
income taxes in accordance with GAAP established in connection therewith; and
(v) amounts escrowed or reserved against indemnification obligations or purchase
price adjustments; provided, however, that Net Proceeds shall not include any
such amounts so received by such Borrower in respect of any asset disposition
made in any Fiscal Year until the aggregate amount of cash received by all
Borrowers in respect of asset dispositions during such Fiscal Year exceeds
$2,500,000 (excluding cash received in connection with dispositions described in
Section 6.05(a) or Designated Asset Sales), in which case Net Proceeds shall
constitute solely such amounts in excess thereof; or (b) the issuance or
incurrence of Indebtedness, cash proceeds net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith; or
(c) an equity issuance, cash proceeds net of underwriting discounts and
commissions and other reasonable costs paid to non-Affiliates in connection
therewith, provided, however, that Net Proceeds shall not include any cash
received in connection with the exercise of stock options granted to employees
or directors of any Borrower or any of the Subsidiaries.
          “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
          “Non-Paying Guarantor” has the meaning assigned to such term in
Section 10.11.
          “Obligated Party” has the meaning assigned to such term in
Section 10.02.
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrowers to
the Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents.
          “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
or (c) any indebtedness, liability or obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Participant” has the meaning set forth in Section 9.04.
          “Paying Guarantor” has the meaning assigned to such term in
Section 10.11.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” shall mean any acquisition by any Borrower in
a transaction that satisfies each of the following requirements:

21



--------------------------------------------------------------------------------



 



     (a) such acquisition is not a hostile or contested acquisition;
     (b) the business acquired in connection with such acquisition (i) is not
located in any country or jurisdiction in which (A) in accordance with
Requirements of Law binding on U.S. Persons (including the regulations
promulgated by the U.S. Office of Foreign Assets Control), U.S. Persons are
prohibited from engaging in business or (B) any Lender would, in accordance with
its internal policies, be prohibited from extending credit, and (ii) is not
primarily engaged, directly or indirectly, in any material line of business
other than the businesses in which the Borrowers are engaged on the Effective
Date and any business activities that are substantially similar, related or
incidental thereto;
     (c) both before and after giving effect to such acquisition and the Loans
(if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects; provided that either (i)(A) each such representation and
warranty shall be true and correct in all respects to the extent it is already
qualified by a materiality standard and (B) any such representation or warranty
which relates to a specified prior date shall be true and correct (subject to
the aforementioned materiality standards) as of such earlier date; or (ii) to
the extent the Lenders have been notified in writing by the Borrower
Representative that any representation or warranty is not correct, the Required
Lenders have explicitly waived in writing compliance with such representation or
warranty;
     (d) as soon as available, but not later than the Business Day following the
day in which the board of directors (or other governing body) of the applicable
Borrower approves such acquisition, the applicable Borrower has provided the
Administrative Agent (i) notice of such acquisition and (ii) a copy of all
business and financial information reasonably requested by the Administrative
Agent including pro forma financial statements, statements of cash flow, and
Availability projections;
     (e) if the Accounts and Inventory acquired in connection with such
acquisition are proposed to be included in the determination of the Borrowing
Base, the Administrative Agent shall have conducted an audit and field
examination of such Accounts and Inventory to its satisfaction prior to such
inclusion;
     (f) if Availability on a Pro Forma Basis after giving effect to such
acquisition is less than $100,000,000, (i) the sum of (A) the amount of cash
consideration paid in connection with such acquisition plus (B) the amount of
Disqualified Indebtedness assumed, acquired or issued in connection with such
acquisition, in each case during the term of this Agreement, shall not exceed
$100,000,000; and (ii) Pro Forma Availability after giving effect to such
acquisition shall be at least $50,000,000; and (iii) the Pro Forma Fixed Charge
Coverage Ratio for the Test Period in effect after giving effect to such
acquisition is consummated shall not be less than 1.1:1.0;
     (g) if such acquisition is an acquisition of the Equity Interests of a
Person or a merger or consolidation with another Person, the acquisition, merger
or consolidation is structured so that the Person so acquired, merged or
consolidated shall become a wholly-owned Subsidiary of the applicable Borrower
and, if required pursuant to Section 5.14(a), a Borrower pursuant to the terms
of this Agreement;
     (h) if such acquisition is an acquisition of assets, the acquisition is
structured so that a Borrower shall acquire such assets;

22



--------------------------------------------------------------------------------



 



     (i) if such acquisition is an acquisition of Equity Interests, such
acquisition will not result in any violation of Regulation U;
     (j) no Borrower shall, as a result of or in connection with any such
acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that at the time
of such acquisition could be reasonably expected to have a Material Adverse
Effect;
     (k) in connection with an acquisition of the Equity Interests of any
Person, all Liens on property of such Person (other than Liens in favor of the
Administrative Agent (for the benefit of the Lender Parties) securing the
Secured Obligations and any Liens that would constitute Permitted Liens) shall
be terminated unless the Lenders in their sole discretion consent otherwise, and
in connection with an acquisition of the assets of any Person, all Liens on such
assets (other than Liens in favor of the Administrative Agent (for the benefit
of the Lender Parties) securing the Secured Obligations and any Liens that would
constitute Permitted Liens) shall be terminated;
     (l) if the applicable acquisition is to be consummated during a Dominion
Trigger Period, the Fixed Charge Coverage Ratio shall be greater than 1.1:1.0
for the most recently completed Fiscal Quarter;
     (m) the Borrower Representative shall certify in reasonable detail to the
Lenders those calculations it is relying on pursuant to paragraphs (f) and (l)
in making any determination therein; and
     (n) no Default or Event of Default has occurred and is continuing at the
time such acquisition is consummated or after giving effect thereto.
          “Permitted Commodity Swap Agreement” means any Commodity Swap
Agreement that (a) involves or is settled with respect to electricity, natural
gas, alumina, bauxite or other mineral or metal used in the business of the
Borrowers or the Subsidiaries, and (b) is entered into in the ordinary course of
business of the Borrowers to hedge against fluctuations in the price of
electricity, natural gas, alumina, bauxite or other minerals or metals used in
the business of the Borrowers or the Subsidiaries and not for speculative
purposes.
          “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (b) landlord’s, carrier’s, warehousemen’s, workmen’s, vendor’s,
consignor’s, mechanics’, materialmen’s, repairmen’s and other like Liens imposed
by law, arising in the ordinary course of business and securing obligations that
are not overdue by more than 30 days or are being contested in compliance with
Section 5.04;
     (c) Liens incurred or pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation laws, unemployment insurance,
governmental insurance and other social security laws or regulations;

23



--------------------------------------------------------------------------------



 



     (d) Liens granted and deposits and other investments made to secure the
performance of tenders, bids, contracts (other than for the repayment of
Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
     (e) Liens incurred to secure appeal bonds and judgment and attachment liens
in respect of judgments that do not constitute an Event of Default under
paragraph (k) of Article VII; and
     (f) easements, zoning restrictions, rights-of-way covenants, consents,
reservations, mineral leases, encroachments, variations and zoning laws,
ordinances, other restrictions and rights reserved to or vested in any
municipality or government or proper authority to control or regulate any real
property of the Borrowers, charges or encumbrances (whether or not recorded) and
interest of ground lessors, minor defects and irregularities in the title to any
real property, which do not interfere materially with the ordinary conduct of
the business of the Borrowers, and which do not materially detract from the
value of the property to which they attach or materially impair the use thereof
to the Borrowers;
     (g) purchase money Liens (including capital leases) upon or in any property
acquired or held in the ordinary course of business to secure the purchase price
of such property solely for the purpose of financing the acquisition of such
property to the extent such purchase money Liens secure Indebtedness incurred in
accordance with Section 6.01(e);
     (h) pledges or deposits in the ordinary course to secure leases entered
into in the ordinary course of business;
     (i) pledges and deposits of cash and Permitted Investments with a commodity
broker or dealer for the purpose of margining or securing the obligations of any
Borrower or Significant Subsidiary under a Permitted Commodity Swap Agreement;
     (j) any interest of a consignor in goods held by any Borrower or
Significant Subsidiary on consignment provided that such goods are held on
consignment in the ordinary course of business consistent with past practices;
and
     (k) extensions, renewals, or replacements of any Lien referred to in
clauses (a) through (j) above; provided that the principal amount of the
obligation secured thereby is not increased and that any such extension, renewal
or replacement is limited to the property encumbered thereby;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States);
     (b) without limiting the provisions of paragraph (d) below, investments in
commercial paper having, at such date of acquisition, a rating of at least “A-2”
or the equivalent thereof from S&P or of at least “P-2” or the equivalent
thereof from Moody’s;

24



--------------------------------------------------------------------------------



 



     (c) investments in certificates of deposit, bankers acceptances and time
deposits (including Eurodollar time deposits) issued or guaranteed by or placed
with (i) any domestic office of the Administrative Agent or the bank with whom
the Borrowers maintain their cash management system; provided that if such bank
is not a Lender hereunder, such bank shall have entered into an agreement with
the Administrative Agent pursuant to which such bank shall have waived all
rights of setoff and confirmed that such bank does not have, nor shall it claim,
a security interest therein, or (ii) any domestic office of any other commercial
bank of recognized standing organized under the laws of the United States or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $250,000,000 and is the principal bank of a bank holding company
having a long-term unsecured debt rating of at least “A-2” or the equivalent
thereof from S&P or at least “P-2” or the equivalent thereof from Moody’s;
     (d) investments in commercial paper issued by any Person organized under
the laws of any state of the United States and rated at least “P-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P;
     (e) investments in repurchase obligations with a term of not more than
seven days for underlying securities of the types described in paragraph (a)
above entered into with any office of a bank or trust company meeting the
qualifications specified in paragraph (c) above; and
     (f) investments in money market funds substantially all the assets of which
are comprised of securities of the types described in paragraph (a) through (e)
above.
The average maturity for the Permitted Investments of the Borrowers, taken as a
whole, shall not exceed 36 months from the date of acquisition thereof.
          “Permitted Lien” means any Lien permitted pursuant to Section 6.02.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which any
Borrower or any ERISA Affiliate is an “employer” as defined in Section 3(5) of
ERISA.
          “Prepayment Event” means:
     (a) any sale, transfer or other disposition of any property or asset that
forms a part of the Collateral of any Borrower, other than dispositions
described in Section 6.05(a) or Designated Asset Sales; or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Borrower forming a part of the Collateral; or
     (c) the issuance by the Company of any Equity Interests, other than Equity
Interests issued (A) in connection with the Dealer Counterparty Warrants or the
Convertible Notes or (B) pursuant to a merger permitted by Section 6.03 or a
Permitted Acquisition; or

25



--------------------------------------------------------------------------------



 



     (d) the incurrence by any Borrower of any Indebtedness, other than
Indebtedness permitted under Section 6.01 or permitted by the Required Lenders.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase as its prime rate at its offices at 270 Park
Avenue in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
          “Pro Forma Basis” means, with respect to any test hereunder in
connection with any event, that such test shall be calculated after giving
effect on a pro forma basis (which pro forma presentation shall treat all cash
consideration given, and the amount of Disqualified Indebtedness assumed,
acquired or issued, in connection with such event as having been paid in cash at
the time of making such event) for the period of such calculation to (a) such
event as if it happened on the first day of such period or (b) the incurrence of
any Indebtedness by the Company or any Subsidiary in connection with such event
and any incurrence, repayment, issuance or redemption of other Indebtedness of
the Company or any Subsidiary occurring at any time subsequent to the last day
of the Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be, occurred on
the first day of the Test Period.
          “Projections” has the meaning assigned to such term in
Section 5.01(f).
          “Protective Advance” has the meaning assigned to such term in
Section 2.04.
          “Quarterly Available Credit” means, with respect to any Fiscal
Quarter, the average daily Availability for such Fiscal Quarter.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Reliance Account Debtors” means each Account Debtor that is listed on
Schedule 1.01(d).
          “Rent Reserve” means, with respect to any store, warehouse
distribution center, regional distribution center or depot where any Inventory
subject to Liens arising by operation of law is located and with respect to
which no Collateral Access Agreement is in effect, a reserve equal to three
months’ rent at such store, warehouse distribution center, regional distribution
center or depot.
          “Report” means reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the Borrowers’ assets from information furnished by or on behalf
of the Borrowers, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.
          “Required Lenders” means, at any time, one (or, if there are four or
less Lenders under this Agreement, three Lenders) or more Lenders having Credit
Exposure and unused Revolving Commitments representing at least 51% of the sum
of the total Credit Exposure and unused Revolving Commitments at such time.

26



--------------------------------------------------------------------------------



 



          “Requirement of Law” means, as to any Person, the Certificate of
Incorporation and By Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Reserves” means any and all reserves which the Administrative Agent
deems necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, volatility reserves, reserves for rent at locations
leased by any Borrower and for consignee’s, warehousemen’s and bailee’s charges,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for customs charges and shipping charges related to any Inventory in transit,
reserves for Swap Obligations (provided that the Administrative Agent may
maintain reserves for all or any part of the Swap Obligations that form a part
of the Secured Obligations only at such times that (a) Availability is less than
$75,000,000 or (b) the aggregate exposure of the Lender Parties with respect to
Swap Obligations of the Borrowers is $25,000,000 or more), reserves for
contingent liabilities (including Environmental Liabilities) of any Borrower,
reserves for uninsured losses of any Borrower, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation, reserves for taxes, fees,
assessments, and other governmental charges and reserves with respect to the
Company’s obligations in respect of the call options embedded in the Convertible
Notes but only to the extent such obligations are not offset by amounts
receivable under the Company Call Options) with respect to the Collateral or any
Borrower; provided that “Reserves” shall not be maintained as a result of the
mark-to-market requirements with respect to the Company Call Options and Dealer
Counterparty Warrants.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Company or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, conversion, cancellation or
termination of any such Equity Interests in the Company or the Convertible Notes
or any option, warrant or other right to acquire any such Equity Interests in
the Company.
          “Revolving Borrowing” means a Revolving Loan of the same Type, made,
converted or continued on the same date and, in the case of a Eurodollar Loan,
as to which a single Interest Period is in effect.
          “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Revolving Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $200,000,000.
          “Revolving Commitment Schedule” means the Schedule attached hereto
identified as such.
          “Revolving Exposure” means, with respect to any Lender at any time,
the sum of (a) the outstanding principal amount of Revolving Loans of such
Lender at such time, plus (b) an amount equal

27



--------------------------------------------------------------------------------



 



to the Applicable Percentage of the aggregate principal amount of the Swingline
Loans of such Lender at such time, plus (c) an amount equal to the Applicable
Percentage of the LC Exposure of such Lender at such time.
          “Revolving Lender” means, as of any date of determination, a Lender
with a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.
          “SEC” means the Securities and Exchange Commission.
          “Secured Obligations” means all Obligations, together with all
(a) Banking Services Obligations and (b) Swap Obligations owing to one or more
Lenders or their respective Affiliates; provided that not later than 10 Business
Days after any transaction relating to such Swap Obligation is executed, the
Lender or Affiliate of a Lender party thereto (other than JPMorgan Chase) shall
have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Secured Obligation
entitled to the benefits of the Collateral Documents.
          “Security Agreement” means that certain Security Agreement, dated as
of the date hereof, among the Borrowers and the Administrative Agent (for the
benefit of the Lender Parties), and any other security agreement entered into,
after the date of this Agreement by any other Borrower (as required by this
Agreement or any other Loan Document), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.
          “Settlement” has the meaning assigned to such term in Section 2.05(c).
          “Settlement Date” has the meaning assigned to such term in
Section 2.05(c).
          “Significant Subsidiary” shall mean each domestic Subsidiary of the
Company that:
     (a) is listed on Schedule 1.01(c);
     (b) accounted for at least 5% of consolidated revenues of the Company and
the Subsidiaries from sales to third parties for the four Fiscal Quarters of the
Company ending on the last day of the last Fiscal Quarter of the Company
immediately preceding the date as of which any such determination is made; or
     (c) has assets (other than assets which are eliminated in consolidation)
which represent at least 5% of the consolidated assets of the Company and the
Subsidiaries as of the last day of the last Fiscal Quarter of the Company
immediately preceding the date as of which any such determination is made,
all of which, with respect to paragraphs (b) and (c), shall be as included in
the consolidated financial statements of the Company for the applicable fiscal
period, or as of the date, in question.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the

28



--------------------------------------------------------------------------------



 



maximum reserve percentages (expressed as a decimal and including any marginal,
special, emergency or supplemental reserves) as in effect on any date of
determination and established by the Board or other Governmental Authority to
which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          “Subordinated Indebtedness” of a Person means any Indebtedness of such
Person the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.
          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
expressly provided, all references herein to “Subsidiary” means any direct or
indirect subsidiary of the Company or any other Borrower, as applicable.
          “Swap Agreement” means any agreement (including each Commodity Swap
Agreement) with respect to any swap, forward, future or derivative transaction
or option or similar agreement involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that Swap Agreements shall not include (i) any phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrowers or the Subsidiaries, or (ii) any Dealer Counterparty Warrants or
Company Call Options.
          “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
          “Swingline Exposure” means, at any time, the sum of the aggregate
amount of all outstanding Swingline Loans at such time. The Swingline Exposure
of any Revolving Lender at any time shall be its Applicable Percentage of the
total Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase, in its capacity as lender of
Swingline Loans hereunder.
          “Swingline Loan” has the meaning assigned to such term in
Section 2.05(a).

29



--------------------------------------------------------------------------------



 



          “Syndication Agent” means Bank of America, N.A., in its capacity as
Syndication Agent, and its successors and assigns in such capacity.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
          “Test Period” means the most recent period of 12 consecutive full
Fiscal Months immediately preceding each date (taken as one accounting period)
in respect of which the Company has delivered the financial statements referred
to in Section 5.01(c).
          “Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of the Company and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
          “Total Revolving Commitment” means, at any time, the sum of the
Revolving Commitments at such time.
          “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
          “Trochus” means Trochus Insurance Company, Ltd., a Bermuda entity.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
Base Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
          “United States” or “U.S.” means the United States of America.
          “Unliquidated Obligations” means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
          “VEBA Benefit” means any non-cash benefit or gain recorded in the
income statement of the Borrowers related to the VEBA Trusts.
          “VEBA Expense” means any non-cash expense recorded in the income
statement of the Borrowers related to the VEBA Trusts.
          “VEBA Trusts” means, individually or collectively as the context may
require, (i) the trust that provides benefits for certain eligible retirees of
Kaiser Aluminum & Chemical Corporation represented by the USW, the International
Union, United Automobile, Aerospace and Agricultural Implement Workers of
America and its Local 1186, the International Association of Machinists and

30



--------------------------------------------------------------------------------



 



Aerospace Workers, the International Chemical Workers Union Council of the
United Food and Commercial Workers, and the Paper, Allied-Industrial, Chemical
and Energy Workers International Union, AFL-CIO, CLC and their surviving spouses
and eligible dependents and (ii) the trust that provides benefits to certain
other eligible retirees and their surviving spouses and eligible dependents of
Kaiser Aluminum & Chemical Corporation who were salaried employees.
          “Warrant Agreements” means the documentation evidencing the Dealer
Counterparty Warrants.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement; (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights; and (f) any reference
to any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time,
together with all rules, regulations and interpretations thereunder or related
thereto. A Default or Event of Default shall be deemed to exist at all times
during the period commencing on the date that such Default or Event of Default
occurs to the date on which such Default or Event of Default is waived by the
Administrative Agent pursuant to this Agreement or, in the case of a Default, is
cured within any period of cure expressly provided for in this Agreement; and an
Event of Default shall “continue” or be “continuing” until such Event of Default
has been waived by the Administrative Agent.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become

31



--------------------------------------------------------------------------------



 



effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding the foregoing, all financial statements
delivered hereunder shall be prepared, and all financial covenants herein shall
be calculated, without giving effect to any election under Accounting Standards
Codification 820-10 “Fair Value Measurements and Disclosures” (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof.
SECTION 1.05. Allocation of Loans and Applicable Percentages at the Effective
Date.
          (a) The Borrowers, each Agent and each Lender agree that, effective at
the Effective Date, (i) this Agreement shall amend and restate in its entirety
the Existing Credit Agreement, (ii) the outstanding loans thereunder (and the
participations in letters of credit and swingline loans thereunder). shall be
allocated among the Lenders in accordance with their respective Applicable
Percentages and (iii) the Security Agreement shall amend and reinstate in the
entirety the Existing Security and Pledge Agreement. Without limiting the
foregoing, the Borrowers hereby ratify, confirm and affirm in all respects the
grant of security in the collateral as provided in the Existing Security and
Pledge Agreement to the extent it constitutes Collateral.
          (b) To facilitate the allocation described in paragraph (a), on the
Effective Date, (i) each Existing Lender shall be deemed to have funded, in
accordance with the requirements of Section 2.07(a), its respective Revolving
Loans to the extent of its Existing Loans and shall not be required to wire
transfer funds in such amounts as provided in such Section; (ii) each Existing
Lender shall fund, in accordance with the requirements of Section 2.07(a), the
applicable Loans (in accordance with its Applicable Percentages) pursuant to the
terms of this Agreement to the extent that such Existing Lender’s Commitments
exceed its Existing Loans; and (iii) the Borrowers shall pay to each Existing
Lender (A) an amount equal to the excess, if any, of such Existing Lender’s
Existing Loans over such Existing Lender’s Revolving Commitment and (B) any
other amounts with respect to the Existing Loans (including, without limitation,
accrued and unpaid interest and break funding payments) that would be payable to
such Existing Lender pursuant to the Existing Credit Agreements if all of such
Existing Lender’s Existing Loans were being repaid in full in cash on the
Effective Date.
ARTICLE II
The Credits
          SECTION 2.01. Revolving Commitments. Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans to the
Borrowers from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment (b) the total Revolving Exposures
exceeding the lesser of (i) the Total Revolving Commitments or (ii) the
Borrowing Base, subject to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances pursuant to the terms of Section 2.04.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a
Protective Advance or Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Revolving Commitments. Any Protective Advance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05, respectively.

32



--------------------------------------------------------------------------------



 



          (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith; provided that all Borrowings
made on the Effective Date must be made as ABR Borrowings but may be converted
into Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. ABR Borrowings and
Swingline Loans may be in any amount. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurodollar Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower Representative shall notify the Administrative
Agent of such request either in writing (delivered by hand or facsimile) in a
form approved by the Administrative Agent and signed by the Borrower
Representative or by telephone (a) in the case of a Eurodollar Borrowing, not
later than 12:00 noon, Chicago time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00
noon, Chicago time, on the date of the proposed Borrowing; provided that any
such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than 9:00
a.m., Chicago time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower
Representative. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:
     (i) the name of the applicable Borrower;
     (ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
     (v) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
applicable Borrower(s) shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

33



--------------------------------------------------------------------------------



 



          SECTION 2.04. Protective Advances. (a) Subject to the limitations set
forth below, the Administrative Agent is authorized by the Borrowers and the
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation to), to make Loans to the Borrowers, on
behalf of all Lenders, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “Protective Advances”); provided that the aggregate
amount of Protective Advances outstanding at any time shall not at any time
exceed 10% of the Total Revolving Commitment; and provided, further, that the
aggregate amount of outstanding Protective Advances plus the aggregate Revolving
Exposure shall not exceed the Total Revolving Commitment. Protective Advances
may be made even if the conditions precedent set forth in Section 4.02 have not
been satisfied. The Protective Advances shall be secured by the Liens in favor
of the Administrative Agent (for the benefit of the Lender Parties) in and to
the Collateral and shall constitute Obligations hereunder. All Protective
Advances shall be ABR Borrowings. The Administrative Agent’s authorization to
make Protective Advances may be revoked at any time by the Required Lenders. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Revolving Lenders to make a
Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).
          (b) Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
          SECTION 2.05. Swingline Loans. (a) The Administrative Agent, the
Swingline Lender and the Revolving Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative requests an ABR Borrowing, the Swingline Lender may
elect to have the terms of this Section 2.05(a) apply to such Borrowing Request
by advancing, on behalf of the Revolving Lenders and in the amount requested,
same day funds to the Borrowers, on the applicable Borrowing date to the Funding
Account(s) (each such Loan made solely by the Swingline Lender pursuant to this
Section 2.05(a) is referred to in this Agreement as a “Swingline Loan”), with
settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.05(c). Each Swingline Loan shall be subject to
all the terms and conditions applicable to other ABR Loans funded by the
Revolving Lenders, except that all payments thereon shall be payable to the
Swingline Lender solely for its own account. In addition, the Borrowers hereby
authorize the Swingline Lender to, and the Swingline Lender shall, subject to
the terms and conditions set forth herein (but without any further written
notice from the Borrowers required), not later than 2:00 p.m., Chicago time, on
each Business Day, make available to the Borrowers by means of a credit to the
Funding Account, the proceeds of a Swingline Loan to the extent necessary to pay
items to be drawn on any cash management account of the Borrowers that day (as
determined based on notice from the Administrative

34



--------------------------------------------------------------------------------



 



Agent). The aggregate amount of Swingline Loans outstanding at any time shall
not exceed $20,000,000. The Swingline Lender shall not make any Swingline Loan
if the requested Swingline Loan exceeds Availability (before giving effect to
such Swingline Loan). All Swingline Loans shall be ABR Borrowings.
          (b) Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan), each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender without recourse or warranty, an
undivided interest and participation in such Swingline Loan in proportion to its
Applicable Percentage of the Total Revolving Commitment. The Swingline Lender
may, at any time, require the Revolving Lenders to fund their participations.
From and after the date, if any, on which any Revolving Lender is required to
fund its participation in any Swingline Loan purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Loan.
          (c) The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon, Chicago time, on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders, respectively.
If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Settlement Date, the Swingline Lender shall be entitled
to recover such amount on demand from such Lender together with interest thereon
as specified in Section 2.07.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (prior to 1:00 p.m.,
Chicago time, at least three Business Days (or such shorter period as may be
agreed by the Borrower Representative and the Issuing Bank) prior to the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter

35



--------------------------------------------------------------------------------



 



of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the applicable Borrower also
shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $60,000,000 and
(ii) the total Revolving Exposures shall not exceed the lesser of (A) the Total
Revolving Commitment and (B) the Borrowing Base then in effect.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Lenders, the
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., Chicago time, on the Business Day that
the Borrower Representative receives notice of such LC Disbursement, if such
notice is received prior to 1:00 p.m., Chicago time, on such Business Day (or,
if the Borrower Representative receives notice of such LC Disbursement after
1:00 p.m., Chicago time, on any Business Day, by 1:00 p.m., Chicago time, on the
next following Business Day); provided that the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Borrowing or
Swingline Loan in an equivalent amount. Unless the Borrowers otherwise specify,
each such payment automatically will be financed with a Swingline Loan in an
equivalent amount, subject to the satisfaction of the conditions set forth in
Section 4.02. To the extent any such payment is financed with an ABR Borrowing
or a Swingline Loan, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing or Swingline Loan (or the
applicable portion thereof). If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage

36



--------------------------------------------------------------------------------



 



thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent an amount equal to its Applicable Percentage of
the payment then due from the Borrowers, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and
the Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrowers’ joint and several obligation
to reimburse LC Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
any Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made

37



--------------------------------------------------------------------------------



 



or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that
if the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.
          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Administrative Agent, the Issuing Bank to be replaced and the successor Issuing
Bank. The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
(for the benefit of the Lender Parties) (the “LC Collateral Account”), an amount
in cash equal to 105% of the Letter of Credit Shortfall as of such date;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in paragraph (h) or (i)
of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrowers hereby grant
the Administrative Agent (for the benefit of the Lender Parties) a security
interest in the LC Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be in the form of Permitted
Investments selected by the Company and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Lenders), be
applied to satisfy other Secured Obligations. If the Borrowers are required to
provide an amount of cash collateral

38



--------------------------------------------------------------------------------



 



hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrowers within
three Business Days after all such Events of Default have been cured or waived.
          (k) Existing Letters of Credit. On the Effective Date, each Existing
Letter of Credit shall, automatically and without further action, be deemed to
be a Letter of Credit that has been issued hereunder as of the Effective Date
for all purposes hereunder and under the other Loan Documents. Without limiting
the foregoing (i) each such Existing Letter of Credit shall be included in the
calculation of LC Exposure, (ii) all liabilities of the Borrowers with respect
to such Existing Letters of Credit shall constitute Obligations and (iii) each
Lender shall have reimbursement obligations with respect to such Existing
Letters of Credit as provided in this Section 2.06. Any Existing Letter of
Credit that is renewed or extended shall be issued by the Issuing Bank.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower
Representative by promptly crediting the amounts so received, in like funds, to
the Funding Account(s); provided that ABR Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance shall be retained by the Administrative Agent.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower
Representative may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings or Protective
Advances, which may not be converted or continued.

39



--------------------------------------------------------------------------------



 



          (b) To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower Representative.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to paragraphs
(iii) and (iv) below shall be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Representative,
then, so long as an Event of Default is continuing, (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
          SECTION 2.09. Termination of Revolving Commitments; Increase in
Revolving Commitments. (a) Unless previously terminated, all the Revolving
Commitments shall terminate on the Maturity Date.
          (b) The Borrowers may at any time terminate the Revolving Commitments
upon (i) the payment in full in cash of all outstanding Loans and LC
Disbursements, together with accrued and unpaid interest thereon, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, deposit in the LC Collateral Account
cash equal to 105% of the LC

40



--------------------------------------------------------------------------------



 



Exposure as of such date in accordance with Section 2.06(j) (or, with the
consent of the Administrative Agent and the Issuing Bank, a back-up standby
letter of credit equal to 105% of the LC Exposure as of such date or the
inclusion of such Letters of Credit in a credit facility that refinances the
Obligations outstanding under this Agreement)), (iii) the payment in full in
cash of the accrued and unpaid fees, and (iv) the payment in full in cash of all
reimbursable expenses and other Secured Obligations (other than Unliquidated
Obligations) together with accrued and unpaid interest thereon.
          (c) The Borrower Representative shall notify the Administrative Agent
of any election to terminate the Revolving Commitments under paragraph (b) of
this Section at least two Business Days prior to the effective date of such
termination, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower
Representative pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination of the Revolving Commitments shall be permanent.
          (d) The Borrowers shall have the right to increase the Total Revolving
Commitment by obtaining additional Revolving Commitments, either from one or
more of the Lenders or another lending institution provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000 or in an
integral multiple of $5,000,000 in excess thereof, (ii) the Borrower
Representative, on behalf of the Borrower, may make a maximum of five such
requests, (iii) the Administrative Agent has approved the identity of any such
new Lender, such approval not to be unreasonably withheld, (iv) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder,
(v) any such additional Revolving Commitments shall be on the same terms as the
other Revolving Commitments and (vi) the procedures described in Section 2.09(e)
have been satisfied.
          (e) Any amendment hereto for such an increase or addition shall be in
form and substance satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers and
the Lender(s) being added or increasing their Revolving Commitment, subject only
to the approval of all Lenders if any such increase would cause the Total
Revolving Commitment to exceed $250,000,000. As a condition precedent to such an
increase, the Borrower Representative shall deliver to the Administrative Agent
a certificate of each Borrower (with sufficient copies for each Lender) signed
by an authorized officer of such Borrower (i) certifying and attaching the
resolutions adopted by such Borrower approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects (provided that such representations and warranties shall be true in all
respects if they are already qualified by a materiality standard), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (B) no Default exists.
          (f) Within a reasonable time after the effective date of any increase,
the Administrative Agent shall, and is hereby authorized and directed to, revise
the Revolving Commitment Schedule to reflect such increase and shall distribute
such revised Revolving Commitment Schedule to each of the Lenders and the
Borrowers, whereupon such revised Revolving Commitment Schedule shall replace
the then current Revolving Commitment Schedule and become part of this
Agreement. On the Business Day following any such increase, all outstanding ABR
Loans shall be reallocated among the Lenders (including any newly added Lenders)
in accordance with the Lenders’ respective revised Applicable

41



--------------------------------------------------------------------------------



 



Percentages. Eurodollar Loans shall not be reallocated among the Lenders prior
to the expiration of the applicable Interest Period in effect at the time of any
such increase.
          SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.
(a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date and demand by the Administrative Agent.
          (b) On each Business Day during a Dominion Trigger Period, the
Administrative Agent shall apply an amount equal to the ledger balance in the
Collection Deposit Account on such Business Day or the immediately preceding
Business Day (at the discretion of the Administrative Agent) first, to prepay
any Protective Advances that may be outstanding, pro rata; second, to prepay the
Swingline Loans; and third, pro rata, to prepay the Revolving Loans (without a
corresponding reduction in the Revolving Commitments) and if an Event of Default
has occurred and is continuing, deposit in the LC Collateral Account cash in an
amount equal to 105% of the Letter of Credit Shortfall Amount.
          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
          (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (e) of this Section.
          (b) In the event and on such occasion that the total Revolving
Exposure exceeds the lesser of (i) the Total Revolving Commitments and (ii) the
Borrowing Base, the Borrowers shall promptly repay the Revolving Loans, the LC
Exposure and/or the Swingline Loans to the extent required to eliminate such
excess; provided that any such payments shall be applied first, to pay
outstanding

42



--------------------------------------------------------------------------------



 



Protective Advances, second, to pay outstanding Swingline Loans, third, to pay
outstanding Revolving Loans, fourth, to pay LC Disbursements and fifth, if an
Event of Default shall have occurred and be continuing, to cash collateralize
the Letters of Credit.
          (c) During a Dominion Trigger Period, in the event and on each
occasion that any Net Proceeds are received by or on behalf of any Borrower in
respect of any Prepayment Event, the Borrowers shall, immediately after such Net
Proceeds are received by any Borrower, prepay the Obligations as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds
to the extent that such Obligations are then outstanding.
          (d) All such amounts pursuant to Section 2.11(c) shall be applied
first, to prepay any Protective Advances that may be outstanding, pro rata, and
second, to prepay the Revolving Loans (including Swing Line Loans) without a
corresponding reduction in the Revolving Commitment and thereafter, if an Event
of Default shall have occurred and be continuing, to cash collateralize any
outstanding Letter of Credit.
          (e) The Borrower Representative shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 12:00 noon, Chicago
time, three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., Chicago time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
          SECTION 2.12. Fees. (a) The Borrowers agree to pay, from and including
the Effective Date to but excluding the date on which each Lender’s Revolving
Commitment terminates, to the Administrative Agent, for the pro rata account of
each Lender (based upon the average daily amount of the Available Revolving
Commitment of each such Lender), a commitment fee which shall accrue at a rate
equal to 0.625% per annum of the average daily unused portion of the Total
Revolving Commitment during the calendar month in respect of which such
commitment fee is being paid; provided, however, such commitment fee shall
accrue at a rate equal to 0.50% per annum if the average daily unused portion of
the Total Revolving Commitment during the calendar month in respect of which the
commitment fee is being paid is less than 33.3% of the Total Revolving
Commitment. Accrued commitment fees shall be payable in arrears on the last day
of each calendar month and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.
          (b) The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to

43



--------------------------------------------------------------------------------



 



unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar month shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 14 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.
          (c) The Borrowers agree to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Each Protective Advance shall bear interest at the Alternate Base
Rate plus the Applicable Rate for Revolving Loans plus (if any Event of Default
has occurred and is continuing) 2%.
          (d) Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower Representative (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender affected
thereby” for reductions in interest rates), declare that (i) all Loans shall
bear interest at 2% plus the rate otherwise applicable to such Loans as provided
in the preceding paragraphs of this Section or (ii) in the case of any other
amounts outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder (or, if no such
interest rate is specified, at a rate of interest equal to 2% plus the rate
otherwise applicable to ABR Loans).
          (e) Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued

44



--------------------------------------------------------------------------------



 



interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
          (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day, but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender (or any participation therein) or any Letter of Credit (or any
participation therein);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

45



--------------------------------------------------------------------------------



 



          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 14 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(c) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate (without including the Applicable Margin in such calculation) that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower Representative and shall be conclusive absent manifest error.
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 14 days after receipt thereof.

46



--------------------------------------------------------------------------------



 



          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes; provided that if the Borrowers
shall be required to deduct any Indemnified Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Requirements of Law.
          (b) In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with Requirements of Law.
          (c) Without duplication of their obligation to pay amounts on account
of Indemnified Taxes and Other Taxes pursuant to Section 2.17(a) and (b), the
Borrowers shall jointly and severally indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 14 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrowers
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower Representative by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.
          (d) Each Lender and the Issuing Bank shall indemnify the Borrowers and
the Administrative Agent, within 10 days after written demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and reasonable expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrowers or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the Issuing
Bank, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered to the
Borrowers or the Administrative Agent pursuant to Section 2.17(f). Each Lender
and the Issuing Bank hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the Issuing Bank,
as the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 2.17(d).
          (e) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (f) (i) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or other Loan Document shall deliver to
the Borrower Representative (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by

47



--------------------------------------------------------------------------------



 



Requirements of Law or reasonably requested by the Borrower Representative as
will permit such payments to be made without withholding or at a reduced rate.
     (ii) Without limiting the generality of the foregoing, in the event that
any Borrower is resident for tax purposes in the United States, any Foreign
Lender shall deliver to the Borrower Representative and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower Representative or
the Administrative Agent or if the Lender’s factual or legal circumstances have
changed since it last provided the form, rendering such form obsolete or
incorrect, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:
     (a) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (b) duly completed copies of Internal Revenue Service Form W-8ECI,
     (c) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit F, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of such Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or
     (d) any other form prescribed by applicable Requirements of Law as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit such Borrower to
determine the withholding or deduction required to be made.
          (g) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of or credit against any Taxes paid by
any Borrower or as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund or the amount of such credit to the
Borrowers (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrowers under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit) within 30 days of the receipt of such amount; provided, that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available

48



--------------------------------------------------------------------------------



 



its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.
          SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
          (b) Any proceeds of Collateral received by the Administrative Agent
after an Event of Default has occurred and is continuing and the Administrative
Agent so elects or the Required Lenders so direct shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Bank from the Borrowers
(other than in connection with Banking Services or Swap Obligations), second, to
pay any fees or expense reimbursements then due to the Lenders from the
Borrowers (other than in connection with Banking Services or Swap Obligations),
third, to pay interest due in respect of the Protective Advances, fourth, to pay
the principal of the Protective Advances, fifth, to pay interest then due and
payable on the Swingline Loans, sixth, to pay principal on the Swingline Loans,
seventh, to pay interest then due and payable on the Loans (other than the
Protective Advances and Swingline Loans), eighth, to prepay principal on the
Loans (other than the Protective Advances and Swingline Loans) and unreimbursed
LC Disbursements ratably, ninth, to deposit in the LC Collateral Account cash
collateral equal to 105% of the sum of the LC Exposure to be held as cash
collateral for such Obligations, tenth, to payment of any amounts owing with
respect to Banking Services and Swap Obligations, and eleventh, to the payment
of any other Secured Obligation due to any Lender Party by the Borrowers.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless an Event of Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (a) on the expiration
date of the Interest Period applicable to any such Eurodollar Loan or (b) in the
event, and only to the extent, that there are no outstanding ABR Loans, in any
such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.
          (c) At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. Each Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the

49



--------------------------------------------------------------------------------



 



purpose of paying each payment referred to in the preceding sentence and agrees
that all such amounts charged shall constitute Loans (including Swingline Loans,
but such a Borrowing may only constitute a Protective Advance if it is to
reimburse costs, fees and expenses as described in Section 9.03) and that all
such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable and (ii) the Administrative Agent to
charge any deposit account of any Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.
          (d) If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant. Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and apply any such amounts to, any future funding obligations of
such Lender under such Sections; application of amounts pursuant to (i) and
(ii) above shall be made in such order as may be determined by the
Administrative Agent in its discretion.

50



--------------------------------------------------------------------------------



 



          SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender or the Issuing Bank requests compensation under
Section 2.15, or if the Borrowers are required to pay any additional amount to
any Lender, the Issuing Bank or any Governmental Authority for the account of
any Lender or the Issuing Bank pursuant to Section 2.17, then such Lender or the
Issuing Bank shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the Issuing Bank, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender or the
Issuing Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Issuing Bank. The Borrowers hereby agree
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment).
          (b) If any Lender or the Issuing Bank requests compensation under
Section 2.15, or if the Borrowers are required to pay any additional amount to
any Lender, the Issuing Bank or any Governmental Authority for the account of
any Lender or the Issuing Bank pursuant to Section 2.17, or if any Lender or the
Issuing Bank becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender, the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent and the Issuing Bank, which consent shall not unreasonably be withheld,
conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. No Lender nor the Issuing Bank shall be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender, the Issuing Bank or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
          SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);
          (b) the Revolving Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;

51



--------------------------------------------------------------------------------



 



          (c) if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) the conditions set forth in Section 4.02
are satisfied at such time; and
     (ii) if the reallocation described in paragraph (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to paragraph (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
     (iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.20(c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.20(c), then the fees payable to the Lenders pursuant to
Sections 2.12(a) and (b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
     (v) if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to Section 2.20(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;
          (d) the Issuing Bank shall not be required to issue, amend or increase
any Letter of Credit, unless it is satisfied that the related exposure will be
100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with Section 2.20(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i)(and Defaulting Lenders shall not participate therein);
and
          (e) in the event and on the date that each of the Administrative
Agent, the Borrowers, the Issuing Bank and the Swingline Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

52



--------------------------------------------------------------------------------



 



          SECTION 2.21. Returned Payments. If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender. The provisions of this Section 2.21 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.21 shall survive the
termination of this Agreement.
ARTICLE III
Representations and Warranties
          Each Borrower represents and warrants to the Lender Parties that:
          SECTION 3.01. Organization; Powers. Each of the Borrowers is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Borrower’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. The Loan Documents to which each Borrower is a party have been duly
executed and delivered by such Borrower and each constitutes a legal, valid and
binding obligation of such Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents; (b) will not
violate any Requirement of Law applicable to any Borrower; (c) will not violate
or result in a default under any material indenture, agreement or other
instrument binding upon any Borrower or its assets, or give rise to a right
under any such material indenture, agreement or other instrument (other than a
Loan Document) to require any payment to be made by any Borrower; and (d) will
not result in the creation or imposition of any Lien on any asset of any
Borrower, except Liens created pursuant to the Loan Documents.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lender Parties copies of, or has
provided the Administrative Agent with an electronic link to the copies that
have been made available through its website or that have been filed with the
SEC via EDGAR, its consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the 2008 and 2009 Fiscal
Years, audited by Deloitte & Touche LLP, independent public accountants, and
(ii) as of and for the Fiscal Month ended January 31, 2010. Such financial
statements present fairly, in all material respects, the financial condition and
results of

53



--------------------------------------------------------------------------------



 



operations and cash flows of the Company and the Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii).
          (b) No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2009.
          SECTION 3.05. Properties. (a) As of the Effective Date,
Schedule 3.05(a) sets forth the address of each parcel of material real property
that is owned or leased by each Borrower. Each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect, and, to the knowledge of the Borrowers, no material default by any party
to any such lease or sublease exists. Except as set forth on Schedule 3.05(a),
each of the Borrowers has good and indefeasible title to, or valid leasehold
interests in, all its material real and personal property, free of all Liens
other than Permitted Liens.
          (b) Each of the Borrowers owns, or is licensed to use, all material
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05(b), and
the use thereof by the Borrowers does not infringe in any material respect upon
the rights of any other Person, and the Borrowers’ rights thereto are not
subject to any licensing agreement or similar arrangement.
          SECTION 3.06. Litigation and Environmental Matters. (a) Except for the
Disclosed Matters, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
of the Borrowers, threatened against or affecting the Borrowers (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.
          (b) Except for the Disclosed Matters, (i) no Borrower has received
notice of any claim with respect to any Environmental Liability or knows of any
basis for any Environmental Liability and (ii) and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Borrower (A) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or
(B) has become subject to any Environmental Liability.
          SECTION 3.07. Compliance with Laws and Agreements. Each of the
Borrowers, to its knowledge, is in compliance with all Requirements of Law
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          SECTION 3.08. Investment Company Status. No Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each of the Borrowers has timely filed or caused
to be filed all Federal and all state and other material Tax returns and reports
required to have been filed and has paid or caused to be paid all Federal and
all state and other material Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which such

54



--------------------------------------------------------------------------------



 



Borrower has set aside on its books adequate reserves. No tax Liens (other than
Permitted Encumbrances) have been filed and no claims are being asserted with
respect to any such Taxes.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The funding target under each Plan (based
on the actuarial assumptions specified for funding purposes pursuant to ERISA
Section 303(h) in such Plan’s most recent actuarial valuation report) did not,
as of the date of the most recently ended plan year, exceed by more than
$20,000,000 the current value (within the meaning of Section 3(26) of ERISA) of
the assets of such Plan allocable to such benefits in accordance with Title IV
of ERISA, as determined for the most recent valuation date for such Plan using
the actuarial assumptions as set forth in such report, and the sum of the
funding targets for all Plans (based on the actuarial assumptions specified for
funding purposes pursuant to ERISA Section 303(h) in such Plan’s most recent
actuarial valuation report) did not, as of the date of the most recently ended
plan year, exceed by more than $20,000,000 the fair market value of the assets
of all such Plans.
          SECTION 3.11. Disclosure. Each Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any Subsidiary is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, (a) the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date, and (b) it
is understood and agreed that uncertainty is inherent in any forecasts or
projections and no assurances can be given by the Borrowers of the future
achievement of such performance.
          SECTION 3.12. Material Agreements. As of the Effective Date, all
material agreements and contracts to which any Borrower is a party or is bound
and which, under Requirements of Law, would be required to be filed with the
SEC, are either (a) filed as exhibits to, or incorporated by reference in, the
reports of the Company that were filed with the SEC, prior to the Effective
Date, or (b) are listed on Schedule 3.12. No Borrower is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any material agreement to which it is a party or
(ii) any agreement or instrument evidencing or governing Indebtedness.
          SECTION 3.13. Solvency. (a) Both before and immediately after the
consummation of the Transactions to occur on the Effective Date, (i) the fair
value of the assets of each Borrower, at a fair valuation, will exceed its debts
and liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of each Borrower will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) each Borrower will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) no Borrower will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date. The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all

55



--------------------------------------------------------------------------------



 



facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
          (b) No Borrower intends to, or will permit any of the Subsidiaries to,
and no Borrower believes that it or any of the Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.
          SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Borrowers as of the Effective Date.
All policies of insurance of any kind or nature owned by or issued to any of the
Borrowers, including without limitation, policies of life, fire, theft, product
liability, public liability, property damage, other casualty, employee fidelity,
workers’ compensation, employee health and welfare, title, property and
liability insurance are in full force and effect and are of a nature and provide
such coverage as is customarily carried by companies of the size and character
of the Borrowers.
          SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 (as
updated from time to time by the Company) sets forth (a) a correct and complete
list of the name and relationship to the Company of each and all of the other
Borrowers, (b) a true and complete listing of each class of each of the
Borrowers’ authorized Equity Interests (other than the Company’s), of which all
of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of each Borrower. All of the issued
and outstanding Equity Interests of a Subsidiary owned by any Borrower have been
duly authorized and issued and are fully paid and non-assessable (to the extent
such concepts are relevant with respect to such ownership interests).
          SECTION 3.16. Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Lender
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Borrower, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Agent, for the
benefit of the Lender Parties, pursuant to any Requirement of Law or any
applicable agreement that is permitted hereunder and (b) Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.
          SECTION 3.17. Employment Matters. As of the Effective Date, there are
no strikes, lockouts or slowdowns against any Borrower or any of the
Subsidiaries pending or, to the knowledge of the Borrowers, threatened. The
hours worked by and payments made to employees of any Borrower or any of the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters.
All payments due from and payable by any Borrower in accordance with
Requirements of Law, on account of wages and employee health and welfare
insurance and other benefits, have been paid at or within such time as required
by such Requirements of Law, or, to the extent required by such Requirements of
Law, accrued as a liability on the books of such Borrower.
          SECTION 3.18. Common Enterprise. The successful operation and
condition of each of the Borrowers is dependent on the continued successful
performance of the functions of the group of the

56



--------------------------------------------------------------------------------



 



Borrowers as a whole and the successful operation of each of the Borrowers is
dependent on the successful performance and operation of each other Borrower.
Each Borrower expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (a) successful operations of each of the
other Borrowers and (b) the credit extended by the Lender Parties to the
Borrowers hereunder, both in their separate capacities and as members of the
group of companies. Each Borrower has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Borrower is within its purpose, will be of direct and indirect benefit to
such Borrower, and is in its best interest.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02) to the satisfaction of
each Lender:
     (a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include PDF or facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies (or PDF or
facsimile copies) of the Loan Documents and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and a written
opinion of the Borrowers’ counsel, addressed to the Administrative Agent, the
Issuing Bank and the Lenders in substantially the form of Exhibit B.
     (b) Financial Statements and Projections. The Lender Parties shall have
received (i) (A) audited consolidated financial statements of the Borrowers for
the 2008 and 2009 Fiscal Years and (B) unaudited interim consolidated financial
statements of the Borrowers for the Fiscal Month ended January 31, 2010, and
such financial statements shall not, in the reasonable judgment of the
Administrative Agent, reflect any material adverse change in the consolidated
financial condition of the Borrowers, as reflected in the financial statements
or projections contained in the Information Memorandum; and (ii) satisfactory
projections prepared on a monthly basis for the 2010 Fiscal Year and on an
annual basis for the remaining period through and including Fiscal Year 2013.
     (c) Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Borrower, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Borrower authorized to sign the Loan Documents to which it is a
party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Borrower certified by the
relevant authority of the jurisdiction of organization of such Borrower

57



--------------------------------------------------------------------------------



 



and a true and correct copy of its bylaws or operating, management or
partnership agreement, and (ii) a long form good standing certificate for each
Borrower from its jurisdiction of organization.
     (d) Closing Date Certificate. The Administrative Agent shall have received
a certificate, signed by the chief financial officer of the Borrower
Representative and dated the Effective Date (i) stating that no Default has
occurred and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct in all material respects as of
such date (provided that each such representation and warranty shall be true and
correct in all respects to the extent that it is already qualified by a
materiality standard), and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent.
     (e) Fees. The Lender Parties shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel of the Administrative Agent), on
or before the Effective Date. All such amounts will be paid with proceeds of
Loans made on the Effective Date and will be reflected in the funding
instructions given by the Borrower Representative to the Administrative Agent on
or before the Effective Date.
     (f) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the
Borrowers are located, and such search shall reveal no Liens on any of the
assets of the Borrowers except for Permitted Liens or Liens discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.
     (g) Pay-Off Letter. The Administrative Agent shall have received
satisfactory evidence (i) of the pay-off of all Existing Loans that are not
deemed outstanding hereunder and (ii) the termination of all Liens on property
of the Borrowers (other than Liens on property of the Borrowers forming a part
of the Collateral in favor of the Administrative Agent).
     (h) Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Accounts”)
to which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.
     (i) Collateral Access and Control Agreements. The Administrative Agent
shall have received each (i) Collateral Access Agreement required to be provided
pursuant to Section 4.9 of the Security Agreement and (ii) Deposit Account
Control Agreement and Lock Box Agreement required to be provided pursuant to
Section 4.10 of the Security Agreement.
     (j) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of each Borrower.
     (k) Borrowing Base Certificate. The Agents shall have received a Borrowing
Base Certificate which calculates the Borrowing Base as of the end of the
calendar month immediately preceding the Effective Date.
     (l) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent (for the benefit of the Lender Parties) a valid and

58



--------------------------------------------------------------------------------



 



perfected, first priority Lien on the Collateral described therein, prior and
superior in right to any other Person (other than Permitted Liens), shall be in
proper form for filing, registration or recordation.
     (m) Corporate Structure. The corporate structure, capital structure, other
debt instruments (including the Convertible Notes), material accounts and
governing documents of the Borrower and the Subsidiaries, to the extent
reasonably related to the Transactions, shall be acceptable to the
Administrative Agent.
     (n) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance evidencing compliance with the
terms of Section 5.09.
     (o) Appraisals. The Administrative Agent shall have received satisfactory
appraisals of Inventory and field exams from appraisers satisfactory to the
Administrative Agent; provided that, in the sole discretion of the
Administrative Agent, such appraisals and field exams may be delivered after the
Effective Date.
     (p) Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence to the extent reasonably related to the
Transactions.
     (q) Tax Withholding. The Administrative Agent shall have received a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each
Borrower.
     (r) Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent or its counsel may have reasonably
requested.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
     (a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (provided that such
representations and warranties shall be true in all respects if they are already
qualified by a materiality standard) on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
     (c) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Availability is not less than zero.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

59



--------------------------------------------------------------------------------



 



Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraph (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.
ARTICLE V
Affirmative Covenants
          Until all the Revolving Commitments have expired or been terminated
and the Secured Obligations have been indefeasibly paid or satisfied as provided
in Section 2.09(b), each Borrower executing this Agreement covenants and agrees,
jointly and severally with all of the other Borrowers, in favor of the Lender
Parties that:
          SECTION 5.01. Financial Statements; Borrowing Base and Other
Information. The Borrowers will furnish to the Administrative Agent:
     (a) on or before the date upon which the Company’s annual report on Form
10-K is required to be filed with the SEC (and in any event within 105 days
after the end of each Fiscal Year), the Company’s (i) audited consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows, showing the financial condition of the Company and the Subsidiaries on a
consolidated basis as of the close of such Fiscal Year and the results of their
operations during such Fiscal Year, such consolidated financial statements to be
audited for the Company and the Subsidiaries by Deloitte & Touche LLP or other
independent public accountants of recognized national standing and accompanied
by an audit opinion of such accountants (without (A) a “going concern” or like
qualification, exception or explanatory paragraph and (B) any qualification or
exception as to the scope of such audit) and to be certified by a Financial
Officer of the Company to the effect that such consolidated financial statements
fairly present the financial condition and results of operations of the Company
and the Subsidiaries on a consolidated basis in accordance with GAAP, and
(ii) unaudited consolidating balance sheet and related unaudited consolidating
statements of income as of the close of the fourth Fiscal Quarter and as of the
close of such Fiscal Year, all such consolidating financial statements showing
separately the financial condition of the Company and the Subsidiaries;
provided, however, that any document required to be delivered pursuant to this
Section 5.01(a) shall be deemed to have been furnished to the Administrative
Agent if the Borrowers have provided the Administrative Agent with a link to
such documents that have been made available through their website or that have
been filed with the SEC via EDGAR;
     (b) on or before the date upon which the Company’s quarterly report on Form
10-Q is required to be filed with the SEC (and in any event within 50 days after
the end of each of the first three Fiscal Quarters of the Company), the
Company’s (i) unaudited consolidated balance sheets and related unaudited
statements of income, stockholders’ equity and cash flows, showing the financial
condition of the Company and the Subsidiaries on a consolidated basis as of the
close of such Fiscal Quarter and the results of their operations during such
Fiscal Quarter and the then elapsed portion of the applicable Fiscal Year,
certified by a Financial Officer of the Company as fairly presenting the
financial condition and results of operations of the Company and the
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes, and (ii) unaudited
consolidating balance sheet

60



--------------------------------------------------------------------------------



 



and related unaudited consolidating statements of income as of the close of such
Fiscal Quarter, all such consolidating financial statements showing separately
the financial condition of the Company and the Subsidiaries; provided that any
document required to be delivered pursuant to this Section 5.01(b) shall be
deemed to have been furnished to the Administrative Agent if the Borrowers have
provided the Administrative Agent with a link to such documents that have been
made available through their website or that have been filed with the SEC via
EDGAR;
     (c) commencing with the first Fiscal Month following the Effective Date as
soon as available, but no more than 30 days after the end of each Fiscal Month,
the unaudited consolidated balance sheet as of the close of such Fiscal Month
and related unaudited consolidated statements of income and cash flow of the
Company and the Subsidiaries during such Fiscal Month and the Fiscal Year to
date period;
     (d) (i) concurrently with any delivery of financial statements under
paragraph (a), (b) or (c) above, a certificate of a Financial Officer of the
Borrower Representative in substantially the form of Exhibit D (i) certifying,
in the case of the financial statements delivered under paragraph (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of the Company and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (iii) certifying in the case of the financial
statements delivered under paragraph (c), (A) if Availability is less than
$100,000,000 for any period of five consecutive Business Days during the Fiscal
Month with respect to which such financial statements are delivered, a
reasonably detailed calculation of the Fixed Charge Coverage Ratio and
(B) during any Covenant Trigger Period, compliance with Section 6.12;
     (e) concurrently with any delivery of financial statements under paragraph
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements, if any Default or Event of Default has
occurred and is continuing, specifying the nature thereof and all relevant facts
with respect thereto (which certificate may be limited to the extent required by
accounting rules or guidelines);
     (f) as soon as available, but in any event not more than 60 days after the
end of each Fiscal Year, a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and funds flow statement) of the
Company on a consolidated basis for each month of the then current Fiscal Year
(the “Projections”) in form reasonably satisfactory to the Administrative Agent;
     (g) as soon as available but in any event within 15 days of the end of each
calendar month (or within three Business Days of the end of each calendar week
(it being understood that a calendar week ends on Sunday) during a Dominion
Trigger Period), as of the last day of the immediately preceding month, or
during a Dominion Trigger Period, as of the last day of the immediately
preceding week, a Borrowing Base Certificate which calculates the Borrowing Base
as of the calendar period then ended, together with supporting information in
connection therewith, together with any additional reports with respect to the
Borrowing Base as the Administrative Agent may reasonably request;

61



--------------------------------------------------------------------------------



 



     (h) as soon as available but in any event within 15 days of the end of each
calendar month (or, in the case of paragraphs (h)(i) and (h)(ii) below, within
three Business Days of the end of each calendar week (it being understood that a
calendar week ends on Sunday) during any Dominion Trigger Period), as of the
period then ended, all delivered electronically in a text formatted file
acceptable to the Administrative Agent:
     (i) a detailed aging of the Borrowers’ Accounts (A) including all invoices
aged by invoice date and due date and (B) reconciled to the Borrowing Base
Certificate delivered as of such date prepared in a manner reasonably acceptable
to the Administrative Agent, together with a summary specifying the name,
address, and balance due for each Account Debtor;
     (ii) a schedule detailing the Borrowers’ Inventory, in form satisfactory to
the Administrative Agent, (A) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and (B) reconciled to the Borrowing Base
Certificate delivered as of such date;
     (iii) a summary of categories of Accounts excluded from Eligible Accounts
Receivable and Inventory excluded from Eligible Inventory; and
     (i) a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to paragraphs (i) and (ii) above;
     (j) as soon as available but in any event within 30 days of the end of each
December 31 and at such other times as may be requested by the Administrative
Agent, a list of all customer addresses, delivered electronically in a text
formatted file acceptable to the Administrative Agent;
     (k) promptly after any Borrower obtains knowledge thereof and has reason to
know, notice of a material portion of Eligible Accounts and Eligible Inventory,
as the case may be, becoming ineligible under the Borrowing Base;
     (l) within 30 days of the first Business Day of each March and September, a
certificate of good standing for each Borrower from the appropriate governmental
officer in its jurisdiction of incorporation, formation or organization;
     (m) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, as the case may be; provided that any documents required to
be delivered pursuant to this paragraph (l) shall be deemed to have been
delivered on the date on which the Company provides the Administrative Agent a
link to where such documents were filed electronically via EDGAR or such
documents have been made publicly available on its website; and
     (n) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or

62



--------------------------------------------------------------------------------



 



compliance with the terms of this Agreement, as the Administrative Agent or any
Lender, acting through the Administrative Agent, may reasonably request.
          SECTION 5.02. Notices of Material Events. The Borrowers will furnish
to the Administrative Agent (for delivery to each Lender) prompt written notice
of the following:
     (a) the occurrence of any Default or Event of Default (which notice shall
be delivered no later than five Business Days after any Borrower has any
knowledge thereof);
     (b) receipt of any notice of any governmental investigation or any
governmental or other litigation or proceeding commenced or threatened against
any Borrower that (i) could reasonably be expected to have a Material Adverse
Effect, (ii) contests any tax, fee, assessment, or other governmental charge in
excess of $5,000,000, or (iii) involves any product recall;
     (c) any Lien (other than Permitted Liens) or claim made or asserted against
Collateral having a value in excess of $5,000,000;
     (d) any loss, damage, or destruction to the Collateral having a book value
of $5,000,000 or more, whether or not covered by insurance;
     (e) any and all default notices received under or with respect to any
leased location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);
     (f) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers in an aggregate amount exceeding $5,000,000;
     (g) receipt of any notice by a holder of any Equity Interests of any
Borrower or holder of any Material Indebtedness that any default exists with
respect thereto or that any Borrower is not in compliance with the terms
thereof; and
     (h) any other development, including as a result of any work stoppage,
strike or other labor dispute, that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
The Administrative Agent shall deliver to the Lenders all documents that are
received by it pursuant to this Section as provided in Section 9.01(b) or by
posting such documents to Intralinks or an equivalent means of electronic
delivery to which the Lenders have access. Each notice delivered under this
Section shall be accompanied by a statement of a Financial Officer or other
executive officer of the Borrower Representative setting forth in reasonable
detail the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. Each Borrower will
(a) do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, qualifications,
licenses, permits, franchises, governmental authorizations, intellectual
property rights, licenses and permits material to the conduct of its business,
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except (i) if (A) in the
reasonable business judgment of the Company, it is in the best economic interest
of the Borrowers, taken as a whole, not to preserve and maintain such rights,
privileges, qualifications, permits, licenses and

63



--------------------------------------------------------------------------------



 



franchises, and (B) such failure to preserve the same could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and (ii) as
otherwise permitted in connection with sales of assets permitted by
Section 6.05; and (b) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted.
          SECTION 5.04. Payment of Obligations. Each Borrower will pay or
discharge all Material Indebtedness and all other material liabilities and
obligations, including material Taxes, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Borrower has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties. Each Borrower will keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.
          SECTION 5.06. Books and Records; Inspection Rights. Each Borrower will
(a) keep proper books of record and account in accordance with GAAP in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent), upon reasonable prior notice,
to visit during regular business hours and inspect its properties, to examine
and make extracts from its books and records for the purpose of verifying the
accuracy of the various reports delivered by the Borrowers to the Administrative
Agent, and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested. The Borrowers acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Borrowers’ assets for internal use by the
Administrative Agent and the Lenders.
          SECTION 5.07. Compliance with Laws. Each Borrower will comply in all
material respects all Requirements of Law applicable to it or its property,
except any of the foregoing relating to Environmental Laws, which compliance is
subject to Section 5.10.
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans and Letters
of Credit will be used only (a) to repay amounts outstanding under the Existing
Credit Agreement, (b) for general corporate purposes (including Permitted
Acquisitions and, subject to the restrictions contained in Section 6.08,
repurchases of shares of common stock of the Company) of the Borrowers in the
ordinary course of business and (c) to pay any related transaction costs, fees
and expenses. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
          SECTION 5.09. Insurance. Each Borrower will maintain with financially
sound and reputable carriers acceptable to the Administrative Agent in its
Permitted Discretion (including, consistent with past practice, insurance
companies affiliated with the Company), insurance with respect to their
properties and business (including business interruption insurance, fire
insurance and public liability insurance) in such amounts, of such character and
against such risks acceptable to the Administrative Agent in its Permitted
Discretion and as are usually maintained by companies engaged in the same or
similar business or having comparable properties, and in any case having a
coverage which is not materially less than the insurance of such type maintained
by the Borrowers on the Effective Date, provided that no Borrower will use or
permit any property to be used in any manner which might render

64



--------------------------------------------------------------------------------



 



inapplicable any such insurance coverage. All property insurance covering
Collateral maintained by the Borrowers shall name the Administrative Agent as
sole loss payee. All liability insurance maintained by the Borrowers shall name
the Administrative Agent as additional insured. All such property and liability
insurance shall further provide for at least 30 days’ prior written notice
(10 days’ prior written notice with respect to cancellation for non-payment of
premium or at the request of the insured) to the Administrative Agent of the
cancellation or substantial modification thereof. The Borrowers will furnish to
the Lenders, promptly upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.
          SECTION 5.10. Environmental Covenant. Each Borrower will:
          (a) use and operate all of their respective facilities and properties
in material compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses, and other authorizations required by
applicable Environmental Laws relating to environmental matters in effect from
time to time, and remain in material compliance therewith, and handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws;
          (b) (i) as soon as possible and in any event not later than 15
Business Days after any Borrower becomes aware of the receipt thereof, notify
the Administrative Agent and provide copies of all written claims, complaints,
notices, or inquiries by a Governmental Authority, or any Person which has
commenced a legal proceeding against any of the Borrowers, relating to material
non-compliance by any of the Borrowers with, or material potential liability of
any of the Borrowers under, Environmental Laws; and
     (ii) with reasonable diligence cure all environmental defects and
conditions which are the subject of any actions and proceedings against any of
the Borrowers relating to compliance with Environmental Laws, except to the
extent such actions and proceedings (or the obligation of any of the Borrowers
to cure such defects and conditions) are stayed or are being contested by any of
the Borrowers or in good faith by appropriate proceedings; and
          (c) provide such information, access and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 5.10.
          SECTION 5.11. Appraisals. At any time that the Administrative Agent
requests, the Borrowers will provide the Administrative Agent with appraisals or
updates thereof of their Inventory from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by applicable Requirements of Law. The Borrowers shall reimburse the
Administrative Agent for all reasonable charges, costs and expenses related to
one appraisal during each calendar year; provided that if at any time during any
calendar year Availability is less than 67% of the Total Revolving Commitment,
the Borrowers shall reimburse the Administrative Agent for all reasonable
charges, costs and expenses related to a second appraisal during such calendar
year; and provided, further, that there shall be no limitation on the number or
frequency of appraisals that shall be at the sole expense of the Borrowers if
any Default or Event of Default shall have occurred and be continuing. Unless
otherwise approved by the Required Lenders, the Administrative Agent agrees to
conduct at least one appraisal of the Borrowers’ Inventory each calendar year.

65



--------------------------------------------------------------------------------



 



          SECTION 5.12. Field Examinations. At any time that the Administrative
Agent requests, the Borrowers will allow the Administrative Agent to conduct
field examinations or updates thereof to ensure the adequacy of Collateral
included in any Borrowing Base and related reporting and control systems, and
prepared on a basis satisfactory to the Administrative Agent, such field
examinations and updates to include, without limitation, information required by
applicable Requirements of Law. The Borrowers shall reimburse the Administrative
Agent for all reasonable charges, costs and expenses related to one field
examination during each calendar year; provided that if at any time during any
calendar year Availability is less than 67% of the Total Revolving Commitment,
the Borrowers shall reimburse the Administrative Agent for all reasonable
charges, costs and expenses related to a second field examination during such
calendar year; and provided, further, that there shall be no limitation on the
number or frequency of field examinations that shall be at the sole expense of
the Borrowers if any Default or Event of Default shall have occurred and be
continuing.
          SECTION 5.13. Depository Banks. Each of the Borrowers will maintain
one or more of the Lenders or other banks that are acceptable to the
Administrative Agent as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business.
          SECTION 5.14. Additional Collateral; Further Assurances. (a) Subject
to applicable Requirements of Law, each Borrower shall cause each of its
domestic Significant Subsidiaries formed or acquired after the date of this
Agreement to become a Borrower by executing the Joinder Agreement set forth as
Exhibit E hereto (the “Joinder Agreement”). Upon execution and delivery thereof,
each such Person (i) shall automatically become a Borrower and hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent (for the benefit of the Lender Parties) in any property of
such Borrower which constitutes Collateral.
          (b) Without limiting the foregoing, each Borrower will execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements) and
other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrowers.
          SECTION 5.15. Collateral Access Agreements and Appraisals. Each
Borrower will exercise commercially reasonable efforts to obtain Collateral
Access Agreements for each of those locations where it has a Collateral Access
Agreement, as of the Effective Date, pursuant to the Existing Credit Agreement
(it being agreed that each such Collateral Access Agreement shall be in
substantially the same form as each such agreement existing on the Effective
Date or otherwise on terms reasonably satisfactory to the Administrative Agent).
In addition, the appraisals referred to in Section 4.01(o) shall be delivered
not later than April 15, 2010 (or such later date as the Administrative Agent
may approve).
ARTICLE VI
Negative Covenants
          Until all the Revolving Commitments have expired or been terminated
and the Secured Obligations have been indefeasibly paid or satisfied, as the
case may be, as provided in Section 2.09(b),

66



--------------------------------------------------------------------------------



 



each Borrower executing this Agreement covenants and agrees, jointly and
severally with all of the other Borrowers, in favor of the Lender Parties that:
          SECTION 6.01. Indebtedness. No Borrower will create, incur or suffer
to exist any Indebtedness, except:
          (a) the Secured Obligations;
     (b) Indebtedness existing on the Effective Date hereof and set forth in
Schedule 6.01(b), and extensions, renewals and replacements of any such
Indebtedness in accordance with paragraph (f) hereof;
     (c) Indebtedness of any Borrower to any other Borrower; provided that such
Indebtedness shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;
     (d) Guarantees by any Borrower of Indebtedness of any other Borrower or any
Subsidiary; provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, (ii) Guarantees by any Borrower of Indebtedness of any
Subsidiary that is not a Borrower shall be subject to Section 6.04 and
(iii) Guarantees permitted under this paragraph (d) shall be subordinated to the
Secured Obligations of the applicable Borrower on the same terms to the extent
that the Indebtedness so Guaranteed is subordinated to the Secured Obligations;
     (e) Indebtedness of any Borrower set forth in Schedule 6.01(e) that was
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness in accordance with paragraph (f) hereof;
     (f) Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in paragraphs (b) and (e) hereof;
provided that (i) the principal amount of such Indebtedness is not increased,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Borrower, (iii) no Borrower that is not originally obligated
with respect to repayment of such Indebtedness is required to become obligated
with respect thereto, (iv) such extension, refinancing, replacement or renewal
does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced, replaced or renewed, (v) the terms of any
such extension, refinancing, replacement or renewal are not less favorable to
the obligor thereunder than the original terms of such Indebtedness and (vi) if
the Indebtedness that is refinanced, renewed or extended was subordinated in
right of payment to the Secured Obligations, then the terms and conditions of
the refinancing, renewal, replacement or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness;
     (g) Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

67



--------------------------------------------------------------------------------



 



     (h) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business;
     (i) Indebtedness in respect of obligations pursuant to any Permitted
Commodity Swap Agreement;
     (j) Indebtedness in respect of advance payments by customers under purchase
contracts in the ordinary course of business by the applicable Borrower;
     (k) Indebtedness owed to any Lender or Affiliate thereof in respect of any
Banking Services Obligations;
     (l) Indebtedness incurred by any Borrower under Swap Agreements entered
into in accordance with Section 6.07;
     (m) Indebtedness in respect of the Convertible Notes (which may be
net-share and/or cash settled) in an aggregate principal amount not to exceed
$175,000,000 at any time outstanding; and
     (n) other Indebtedness incurred after the Effective Date in an aggregate
principal amount, together with the aggregate consideration for all sale and
leaseback transactions consummated after the Effective Date, not exceeding
$75,000,000 at any time outstanding, plus at any time so long as (i) Pro Forma
Availability in effect at the time any such Indebtedness is incurred or sale and
leaseback transaction is consummated is equal or greater than $50,000,000 and
(ii) the Pro Forma Fixed Charge Coverage Ratio for the Test Period in effect at
the time such Indebtedness is incurred or sale and leaseback transaction is
consummated is equal to or greater than 1.25:1.00, an additional aggregate
amount of $50,000,000 at any time outstanding; provided that the (A) aggregate
principal amount of Indebtedness and consideration for all sale and leaseback
transactions of the Borrowers permitted by this paragraph (n) shall not, in any
event, exceed $125,000,000 at any time outstanding and (B) to the extent any
such Indebtedness is secured by any property or assets of the Borrowers,
(x) such security shall not attach to all or any part of the Collateral and
(y) to the extent reasonably requested by the Administrative Agent, the holders
of such secured Indebtedness shall enter into an intercreditor agreement with
respect thereto.
     The amounts permitted by paragraphs (b), (l), and (n) shall not include
those obligations under operating leases that are required to be reclassified,
in accordance with GAAP, as Capital Lease Obligations.
         SECTION 6.02. Liens. No Borrower will create, incur, assume or permit
to exist any Lien on any Collateral, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
     (a) Liens created pursuant to any Loan Document;
     (b) Permitted Encumbrances;
     (c) any Lien on any Collateral existing on the Effective Date and set forth
in Schedule 6.02; provided that (i) such Lien shall not apply to any other
property or asset forming a part of the Collateral and (ii) such Lien shall
secure only those obligations which it secures on the date

68



--------------------------------------------------------------------------------



 



hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
     (d) any Lien existing on any Collateral (other than Accounts and Inventory)
prior to the acquisition thereof by any Borrower, including as a result of
merger or consolidation with any Borrower that is permitted pursuant to
Section 6.03, or existing on any Collateral (other than Accounts and Inventory)
of any Person that becomes a Borrower after the date hereof prior to the time
such Person becomes a Borrower; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, merger or consolidation
or such Person becoming a Borrower and (ii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Borrower and extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof;
     (e) Liens of a collecting bank arising in the ordinary course of business
under Section 4 210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon; and
     (f) Liens securing a judgment for the payment of money and not constituting
an Event of Default under paragraph (k) of Article VII.
Notwithstanding the foregoing, none of the Permitted Liens may at any time
attach to any Borrower’s Accounts or Inventory, other than those permitted under
paragraph (a) of the definition of Permitted Encumbrance, paragraph (a) above
and, in the case of Inventory only, Liens of landlords and warehousemen that
arise in the ordinary course of business under the Requirements of Law and
secure obligations not overdue by more than 30 days or are being contested in
compliance with Section 5.04.
          SECTION 6.03. Fundamental Changes. No Borrower will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Borrower may dissolve, merge or
liquidate with or into any other Borrower and (ii) Subsidiary may merge into any
Borrower in a transaction in which such Borrower is the surviving corporation.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. No Borrower will purchase, hold or acquire (including pursuant to
any merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
whether through purchase of assets, merger or otherwise (all the foregoing,
“Investments”), except:
     (a) Permitted Investments;
     (b) Investments in existence on the date of this Agreement and described in
Schedule 6.04, together with modifications, extensions and renewals thereof;
     (c) Investments by the Borrowers in Equity Interests in their respective
Subsidiaries;

69



--------------------------------------------------------------------------------



 



     (d) loans or advances made by any Borrower to any other Borrower; provided
that the amount of such loans and advances made by Subsidiaries that are not
Borrowers shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;
     (e) Guarantees constituting Indebtedness permitted by Section 6.01;
     (f) loans or advances made by a Borrower to its employees in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $2,000,000 in
the aggregate at any one time outstanding;
     (g) subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes
payable, or stock or other securities issued by Account Debtors to a Borrower
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business, consistent with past
practices;
     (h) Investments in the form of Swap Agreements permitted by Section 6.07;
     (i) Investments of any Person existing at the time such Person becomes a
Borrower or consolidates or merges with a Borrower (including in connection with
a Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Borrower or of such merger;
     (j) Investments received in connection with the dispositions of assets
permitted by Section 6.05;
     (k) Permitted Acquisitions;
     (l) Investments in the form of the purchase of the Company Call Options in
connection with the issuance of the Convertible Notes; provided, no Event of
Default has occurred and is continuing immediately prior to or after giving
effect thereto;
     (m) loans or advances to directors, officers or employees of any Borrower,
the proceeds of which are concurrently used to purchase Equity Interests in a
Borrower;
     (n) advances and loans to, and Investments in, DCO, KACL, KAF, and Trochus
in the ordinary course of business consistent with past practices; provided that
(i) no Event of Default has occurred and is continuing immediately prior to or
after giving effect thereto; and (ii) the sum of (A) the aggregate principal
amount of such advances or loans made after the Effective Date at any one time
outstanding plus (B) the amount of such Investments (other than such advances
and loans under clause (A) above) made after the Effective Date from all of the
Borrowers as a group to all of DCO, KACL, KAF and Trochus as a group, net of any
Investments made from DCO, KACL, KAF and Trochus as a group to all of the
Borrowers as a group after the Effective Date, shall not in the aggregate exceed
$20,000,000 at any time;
     (o) Investments in the form of advance payments in connection with any
Permitted Commodity Swap Agreement;

70



--------------------------------------------------------------------------------



 



     (p) Investments in respect of, including by way of contributions to, the
VEBA Trusts pursuant to agreements reached during the Company’s bankruptcy under
chapter 11, title 11 of the U.S. Code;
     (q) Investments constituting deposits described in paragraphs (c) and (d)
of the definition of the term “Permitted Encumbrances”; and
     (r) other Investments not to exceed $5,000,000 in the aggregate at any time
outstanding.
         SECTION 6.05. Asset Sales. No Borrower will sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it,
except:
     (a) sales, transfers and dispositions of (i) Inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;
     (b) sales, transfers and dispositions to any other Borrower;
     (c) sales, transfers and dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof;
     (d) sales, transfers and dispositions of Permitted Investments;
     (e) sale and leaseback transactions permitted by Section 6.06;
     (f) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower;
     (g) non-exclusive licenses of intellectual property in the ordinary course
of business;
     (h) if no Default or Event of Default has occurred and is continuing or
would result therefrom, sales, transfers and other dispositions of the
Designated Asset Sales; and
     (i) sales, transfers and other dispositions of assets (other than the sale
of Equity Interests that would result in a Change of Control) that are not
permitted by any other paragraph of this Section, provided that the aggregate
fair market value of all assets sold, transferred or otherwise disposed of in
reliance upon this paragraph (i) shall not exceed $25,000,000 during any Fiscal
Year of the Company;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (h) and (i) above) shall
be made for fair value and at least 75% of the consideration therefor shall be
in cash or assets that can be readily converted into cash without discount
within 90 days thereafter.
          SECTION 6.06. Sale and Leaseback Transactions. No Borrower will enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for any such sale of any fixed or
capital assets by any Borrower that is made for cash consideration in an amount
not less than the fair value of such fixed or capital asset and is

71



--------------------------------------------------------------------------------



 



consummated within 90 days after such Borrower acquires or completes the
construction of such fixed or capital asset; provided that the aggregate
consideration for all transactions permitted under this Section 6.06, together
with the aggregate principal amount of Indebtedness incurred by the Borrower
pursuant to Section 6.01(n), shall not exceed the amounts set forth in
Section 6.01(n).
          SECTION 6.07. Swap Agreements. No Borrower will enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to
which any Borrower has actual exposure (other than those in respect of Equity
Interests of any Borrower), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower, and
(c) Permitted Commodity Swap Agreements.
          SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.
(a) No Borrower will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (i) each Borrower may declare and pay dividends with
respect to its common stock payable solely in additional shares of its common
stock, and, with respect to its preferred stock, payable solely in additional
shares of such preferred stock or in shares of its common stock; (ii) any
Borrower (other than the Company) may declare and pay dividends ratably with
respect to their Equity Interests; (iii) any Borrower may make Restricted
Payments to any other Borrower that is its direct parent; (iv) the Company may
use the proceeds of the Convertible Notes to (A) repurchase shares of its common
Equity Interests from one or more holders thereof within 30 days of the issuance
of such Convertible Notes and (B) purchase the Company Call Options, in each
case as long as no Default or Event of Default has occurred and is continuing or
would result therefrom; (v) the Company may settle conversions of the
Convertible Notes and settle the Dealer Counterparty Warrants in common stock of
the Company or in cash solely from amounts the Company receives in settlements
under the Company Call Options; and (vi) the Company may make Restricted
Payments if no Default or Event of Default has occurred and is continuing or
would result therefrom (A) in an unlimited amount during any period of time when
there are no Revolving Loans outstanding (both immediately before and after
giving effect to the making of any such Restricted Payment) and (B) in an annual
amount not to exceed (1) $50,000,000 if Pro Forma Availability at the time the
relevant Restricted Payment is made is equal to or greater than $150,000,000 and
(2) $25,000,000 at any time that either (x) Pro Forma Availability at the time
the relevant Restricted Payment is made is less than $150,000,000 but is equal
to or greater than $100,000,000 or (y)(I) Pro Forma Availability at the time the
relevant Restricted Payment is made is less than $100,000,000 but is equal to or
greater than $50,000,000 and (II) the Pro Forma Fixed Charge Coverage Ratio at
the time the relevant Restricted Payment is made for the Test Period in effect
at the time such restricted payment is made is greater than 1.1:1.0.
          (b) No Borrower will make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except:
          (i) payment of Indebtedness created under the Loan Documents;
     (ii) payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;
          (iii) Capital Lease Obligations permitted by Section 6.01(e); and

72



--------------------------------------------------------------------------------



 



          (iv) any prepayment of Indebtedness in connection with the
cancellation, termination or unwinding of any Permitted Commodity Swap Agreement
or Swap Agreement permitted pursuant to Section 6.07; and
          (v) payment of principal and, if applicable, conversion value on any
portion of Convertible Notes whose holders exercise any right to put or to cash
convert such Indebtedness to any Borrower prior to the maturity of the
Convertible Notes to the extent permitted under Section 6.08(a).
               SECTION 6.09. Transactions with Affiliates. No Borrower will
sell, lease or otherwise transfer any property or assets material to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other material transactions with, any of its Affiliates, except
(a) transactions that (i) are in the ordinary course of business and (ii) are at
prices and on terms and conditions not less favorable to such Borrower than
could be obtained on an arm’s-length basis from unrelated third parties;
(b) transactions between or among the Borrowers not involving any other
Affiliate; (c) any Investment permitted by Section 6.04(c) or (d); (d) any
Indebtedness permitted under Section 6.01(c); (e) any Restricted Payment
permitted by Section 6.08; (f) loans or advances to employees, officers and
directors permitted under Section 6.04; (g) the payment of reasonable fees to
directors of any Borrower who are not employees of such Borrower, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers in the
ordinary course of business; and (h) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by a Borrower’s board of directors.
               SECTION 6.10. Restrictive Agreements. No Borrower will directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of such Borrower to create, incur or permit to exist any Lien upon any
of its property or assets forming a part of the Collateral, or (b) the ability
of any Borrower (other than the Company) to pay dividends or other distributions
with respect to any shares of its Equity Interests or to make or repay loans or
advances to any Borrower or to Guarantee Indebtedness of any Borrower; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
Requirements of Law or by any Loan Document; (ii) the foregoing shall not apply
to restrictions and conditions imposed on the Borrowers existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition); (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Borrower pending such sale (provided that such restrictions and conditions apply
only to the Borrower that is to be sold and such sale is permitted hereunder);
(iv) paragraph (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness; and (v) paragraph (a) of the foregoing
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.
               SECTION 6.11. Amendment of Material Documents. No Borrower will
amend, modify or waive any of its rights under (a) any agreement relating to any
Subordinated Indebtedness that has the effect of (i) accelerating the date of
any payment of principal or interest thereunder, (ii) increasing the interest
rate or fees payable thereunder or converting any interest payable in kind to
current cash pay interest, (iii) amending, modifying or supplementing the
subordination provisions related thereto or (iv) making any provisions related
thereto more restrictive or burdensome on any Borrower; or (b) any Convertible
Notes Agreement making any provisions related thereto materially more
restrictive or materially more burdensome on any Borrower.

73



--------------------------------------------------------------------------------



 



          SECTION 6.12. Fixed Charge Coverage Ratio. The Borrowers will not
permit the Fixed Charge Coverage Ratio, as of the last day of any Test Period,
to be less than 1.1:1.0; provided that no Borrower shall be required to comply
with this covenant as of the last day of any Fiscal Month, so long as (a) no
Covenant Trigger Period has occurred and is continuing on the last day of such
Fiscal Month and (b) no Covenant Trigger Period occurs after the last day of
such Fiscal Month and on or prior to the last day of the next succeeding Fiscal
Month.
ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrowers shall fail to pay any interest on any Loan or any fee or
any other Obligation (other than an amount referred to in paragraph (a) of this
Article) payable pursuant to this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days after the date due;
     (c) any representation or warranty made or deemed made by or on behalf of
any Borrower in or in connection with this Agreement or any other Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;
     (d) any Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Borrower’s
existence) or 5.08 or in Article VI or in Article IV or VI of the Security
Agreement;
     (e) any Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of (i) five days after the
earlier of any Borrower’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to the terms or provisions of Section 5.01, 5.02 (other
than Section 5.02(a)) or 5.06 of this Agreement, (ii) 10 days if such breach
relates to the terms and provisions of the Security Agreement (other than
Article IV or VI of the Security Agreement), or (iii) 30 days after the earlier
of any Borrower’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement or the other Loan Documents;
     (f) any Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable;

74



--------------------------------------------------------------------------------



 



     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; provided, further, that an Event of Default
shall not result under this paragraph (g) solely as a result of any holder of
the Convertible Notes converting its Convertible Note of the Company before the
scheduled maturity date thereof in connection with circumstances that do not
constitute an event of default or a “fundamental change” under the Convertible
Notes Agreements;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
     (i) any Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Borrower or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
     (j) any Borrower shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $10,000,000 shall be rendered against any Borrower and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Borrower to
enforce any such judgment or any Borrower shall fail within 30 days to discharge
one or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal or otherwise
being appropriately contested in good faith by proper proceedings diligently
pursued;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of $10,000,000 or more;
     (m) a Change in Control shall occur;

75



--------------------------------------------------------------------------------



 



     (n) the breach of any of the terms or provisions of any Loan Document
(other than this Agreement and the Security Agreement), which default or breach
continues beyond any period of grace therein provided;
     (o) the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;
     (p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Borrower shall fail to
comply with any of the terms or provisions of any Collateral Document;
     (q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Borrower
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or
     (r) any Borrower is criminally indicted or convicted under any law that may
reasonably be expected to lead to a forfeiture of any property of such Borrower
having a fair market value in excess of $20,000,000;
then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Loans and other Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Obligations not so declared to be due and payable may thereafter be declared to
be due and payable), and thereupon the principal of the Loans and other
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Borrowers described in paragraph
(h) or (i) of this Article, the Revolving Commitments shall automatically
terminate and the unpaid principal of the Loans and other Obligations then
outstanding, together with accrued and unpaid interest thereon and all fees and
other Obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.

76



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administrative Agent; Other Agents
          SECTION 8.01. The Administrative Agent.
          Each of the Lender Parties hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrowers or any of the Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing; (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender Party, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document; (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document;
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document; (iv) the adequacy, accuracy
or completeness of any information (whether oral or written) set forth or in
connection with any Loan Document; (v) the legality, validity, enforceability,
effectiveness, adequacy or genuineness of any Loan Document or any other
agreement, instrument or document; (vi) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral; or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any representation, notice, request,
certificate, consent, statement, instrument, document or other writing or
communication believed by it to be genuine and correct, and to have been
authorized, signed or sent by the proper Person. The Administrative Agent also
may rely upon any statement made to

77



--------------------------------------------------------------------------------



 



it orally or by telephone and believed by it to be made or authorized by the
proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Borrower
Representative. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor with the consent of the Company (if such successor
is not a Lender). If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lender Parties, appoint a successor
Administrative Agent, which shall be a commercial bank or an Affiliate of any
such commercial bank, which shall be reasonably satisfactory to the Company.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges, obligations and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrowers to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article, Sections 2.17(d) and 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
          Each Lender Party acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender Party and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender Party also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          Each Lender Party hereby agrees that (a) it has requested a copy of
each Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Borrowers and will rely significantly upon the
Borrowers’ books and records, as well as on representations of the Borrowers’
personnel and that the Administrative Agent undertakes

78



--------------------------------------------------------------------------------



 



no obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, and it will not share
the Report with any Borrower or any other Person except as otherwise permitted
pursuant to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent and any such other
Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
          SECTION 8.02. Other Agents. The Joint Bookrunners, the Joint Lead
Arrangers, the Documentation Agent and the Syndication Agent shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or by other
electronic communication (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
          (i) if to any Borrower, to the Borrower Representative at:
Kaiser Aluminum Corporation
27422 Portola Parkway, Suite 200
Foothill Ranch, California 92610-2831
Attention: Office of the Chief Financial Officer
Facsimile No.: (949) 614-1930
     (ii) if to the Administrative Agent, the Issuing Bank or the Swingline
Lender, to JPMorgan Chase at:
JPMorgan Chase Bank, N.A.
2200 Ross Avenue, 9th Floor
Mail Code: TX1-2921
Dallas, Texas 75201
Attention: Portfolio Manager
Facsimile No.: (214) 965-2594
     (iii) if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
         All such notices and other communications (i) sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received or (ii) sent by facsimile shall be deemed to have
been given when sent; provided that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next Business Day for the recipient.

79



--------------------------------------------------------------------------------



 



          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, to compliance notices or to no Event of Default
certificates delivered pursuant to Section 5.01(d) unless otherwise agreed by
the Administrative Agent and the applicable Lender. The Administrative Agent or
the Borrower Representative (on behalf of the Borrowers) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that, if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.
          (c) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any
Lender Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender Parties, hereunder and under any other Loan Document, are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and each Borrower, with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Revolving Commitment of any Lender without the written consent of such Lender
(provided that the Administrative Agent may make Protective Advances as set
forth in Section 2.04); (ii) reduce or forgive the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce or forgive
any interest or fees payable hereunder, without the written consent of each
Lender directly affected thereby; (iii) postpone any scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any date for the
payment of any interest, fees or other Obligations payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of the Revolving Commitment, without the written consent of each
Lender directly affected thereby; (iv) change Section 2.18(b) or (d) in a manner
that would alter the manner in which payments are shared, without the written
consent of each Lender; (v) increase the advance rates set forth in the
definition of “Borrowing Base” or add new categories of eligible assets,

80



--------------------------------------------------------------------------------



 



without the written consent of each Revolving Lender, (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vii) release any Loan Guarantor from its obligation under its Loan
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender, (viii) except as provided in
paragraphs (c) and (d) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender, or (ix) amend the definitions “Dominion Trigger Event”, “Dominion
Release Event”, “Dominion Trigger Period”, “Covenant Trigger Event”, “Covenant
Release Event” or “Covenant Trigger Period”, without the written consent of each
Lender, and provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of any Lender Party hereunder without the
prior written consent of such Lender Party. The Administrative Agent may also
amend the Revolving Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04.
          (c) The Lender Parties hereby irrevocably authorize the Administrative
Agent, at its option and in its sole discretion, to release any Liens granted to
the Administrative Agent by the Borrowers on any Collateral (i) upon the
termination of all the Revolving Commitments and indefeasible payment or
satisfaction of all the Secured Obligations as provided in Section 2.09(b),
(ii) constituting property being sold, assigned, transferred or otherwise
disposed of if the Borrower disposing of such property certifies to the
Administrative Agent that such sale, assignment, transfer or disposition is made
in compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property leased to a Borrower under a lease which has expired or
been terminated in a transaction permitted under this Agreement, or (iv) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Except as provided in the preceding sentence,
the Administrative Agent will not release any Liens on Collateral without the
prior written authorization of the Required Lenders; provided that the
Administrative Agent may in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of $2,000,000 during any calendar year
without the prior written authorization of the Required Lenders. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Borrowers in respect of) all interests retained by the Borrowers, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
          (d) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of paragraph (b)
of Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender
in same day funds on the day of such replacement (A) all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (B) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such

81



--------------------------------------------------------------------------------



 



replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred in connection with any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Borrowers under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:
     (i) subject to Section 5.11, appraisals and insurance reviews;
     (ii) subject to Section 5.12, field examinations and the preparation of
Reports based on the fees charged by a third party retained by the
Administrative Agent or the internally allocated fees for each Person employed
by the Administrative Agent with respect to each field examination (such field
examination fees shall be equal, as of the Effective Date, to $125 per hour per
examiner plus out of pocket expenses);
     (iii) taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;
     (iv) sums paid or incurred to take any action required of any Borrower
under the Loan Documents that such Borrower fails to pay or take; and
     (v) forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
          (b) The Borrowers shall, jointly and severally, indemnify each Lender
Party and Related Party thereof (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of any actual or prospective claim, litigation,
investigation or proceeding relating to any of the following, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (i) the

82



--------------------------------------------------------------------------------



 



execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
their Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of their Subsidiaries; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrowers fail to pay any amount required
to be paid by them to the Administrative Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent,
the Issuing Bank or the Swingline Lender in its capacity as such.
          (d) To the extent permitted by Requirements of Law, no Borrower shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the Issuing Bank and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

83



--------------------------------------------------------------------------------



 



     (A) the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, any Approved Fund, a successor-in-interest to a Lender pursuant to a
consolidation, sale or merger or, if an Event of Default has occurred and is
continuing, any other assignee;
     (B) the Administrative Agent; and
     (C) the Issuing Bank.
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or a successor-in-interest to a Lender pursuant to a consolidation, sale
or merger, or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment or Loans, the amount of the Revolving Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower Representative and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower Representative shall be
required if an Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Borrowers and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such

84



--------------------------------------------------------------------------------



 



Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers and the Lender Parties, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers and the Lender
Parties may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender or Issuing Bank, as the case may be, hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d), or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Agents, the Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Participant shall

85



--------------------------------------------------------------------------------



 



agree to be subject, on terms reasonably satisfactory to the Borrower
Representative, to the confidentiality provisions set forth in Section 9.12.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Lender
that is not a U.S. Person if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower Representative is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.17(f) as though it were a
Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Lender Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or PDF transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of

86



--------------------------------------------------------------------------------



 



such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall notify the Borrower Representative and the Administrative Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the laws of the State of New York, but giving effect to federal laws applicable
to national banks.
          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any U.S. Federal
or New York State court sitting in the Borough of Manhattan, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Borrower or its properties
in the courts of any jurisdiction.
          (c) Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON

87



--------------------------------------------------------------------------------



 



CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Lender Parties agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrower Representative or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Lender Party on a non-confidential
basis from a source other than the Borrowers. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, operations, assets, liabilities, financial
condition or position, results or operations, or prospects, other than any such
information that is available to any Lender Party on a non-confidential basis
prior to disclosure by the Borrowers. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER
BORROWERS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH

88



--------------------------------------------------------------------------------



 



LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
          SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.
          SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.
          SECTION 9.15. Disclosure. Each Borrower and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Borrowers and their respective Affiliates.
          SECTION 9.16. Appointment for Perfection. Each Lender Party hereby
appoints each other Lender Party as its agent for the purpose of perfecting
Liens, for the benefit of the Lender Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender Party (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender Party shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
          SECTION 9.17. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

89



--------------------------------------------------------------------------------



 



ARTICLE X
Loan Guaranty
          SECTION 10.01. Guaranty. Each Loan Guarantor hereby agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to the Lender Parties, the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses including, without limitation, all court
costs and reasonable attorneys’ and paralegals’ fees (including reasonable
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Lender Parties in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, any Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”). Each Loan Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender Party that extended any portion of the
Guaranteed Obligations.
          SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty
of payment and not of collection. Each Loan Guarantor waives any right to
require any Lender Party to sue any Borrower, any other Loan Guarantor, any
other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.
          SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) The
obligations of each Loan Guarantor hereunder are unconditional and absolute and
not subject to any reduction, limitation, impairment or termination for any
reason (other than the indefeasible payment or satisfaction of the Guaranteed
Obligations as provided in Section 2.09(b)), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, any Lender Party or any other Person, whether in
connection herewith or in any unrelated transactions; or (v) any law or
regulation of any jurisdiction or any other event affecting any term of a
Guaranteed Obligation.
          (b) The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
          (c) Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of any Lender
Party to assert any claim or demand or to enforce any remedy with respect to all
or any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any

90



--------------------------------------------------------------------------------



 



Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other guarantor of or other person liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by any Lender Party with respect
to any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than the indefeasible payment or
satisfaction of the Guaranteed Obligations as provided in Section 2.09 (b)).
          SECTION 10.04. Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment or satisfaction of the
Guaranteed Obligations as provided in Section 2.09(b). Without limiting the
generality of the foregoing, each Loan Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any person against any Obligated Party or any other
Person. Each Loan Guarantor confirms that it is not a surety under any state law
and shall not raise any such law as a defense to its obligations hereunder. The
Administrative Agent may, at its election, following the occurrence of an Event
of Default, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid or satisfied as provided in
Section 2.09(b). To the fullest extent permitted by applicable law, each Loan
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security.
          SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert
any right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Guarantors have fully performed all
their obligations to the Lender Parties and the Guaranteed Obligations have been
fully and indefeasibly paid or satisfied as provided in Section 2.09(b).
          SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the Lender
Parties are in possession of this Loan Guaranty. If acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender Parties.
          SECTION 10.07. Information. Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope

91



--------------------------------------------------------------------------------



 



and extent of the risks that each Loan Guarantor assumes and incurs under this
Loan Guaranty, and agrees that no Lender Party shall have any duty to advise any
Loan Guarantor of information known to it regarding those circumstances or
risks.
          SECTION 10.08. Termination. The Lenders may continue to make loans or
extend credit to the Borrowers based on this Loan Guaranty until five days after
it receives written notice of termination from any Loan Guarantor.
Notwithstanding receipt of any such notice, each Loan Guarantor will continue to
be liable to the Lenders for any Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of that Guaranteed Obligations.
          SECTION 10.09. Taxes. All payments of the Guaranteed Obligations will
be made by each Loan Guarantor free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Guarantor shall make such deductions
and (iii) such Loan Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          SECTION 10.10. Maximum Liability. The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lender Parties,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lender Parties to the maximum
extent not subject to avoidance under applicable law, and no Loan Guarantor nor
any other person or entity shall have any right or claim under this Section with
respect to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lender Parties hereunder; provided that, nothing in this
sentence shall be construed to increase any Loan Guarantor’s obligations
hereunder beyond its Maximum Liability.
          SECTION 10.11. Contribution. In the event any Loan Guarantor (a
“Paying Guarantor”) shall make any payment or payments under this Loan Guaranty
or shall suffer any loss as a result of any realization upon any collateral
granted by it to secure its obligations under this Loan Guaranty, each other
Loan Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable Percentage”
of such payment or payments made, or losses suffered, by such Paying Guarantor.
For purposes of this Article X, each Non-Paying Guarantor’s “Applicable
Percentage” with respect to any such payment or loss by a Paying Guarantor shall
be determined as of the date on which such payment or loss was made by reference
to the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive,

92



--------------------------------------------------------------------------------



 



or obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from the Borrowers after the
date hereof (whether by loan, capital infusion or by other means) to (ii) the
aggregate Maximum Liability of all Loan Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from the
Borrowers after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability). Each of the Loan Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
payment in full in cash of the Guaranteed Obligations. This provision is for the
benefit of both the Lender Parties and the Loan Guarantors and may be enforced
by any one, or more, or all of them in accordance with the terms hereof.
          SECTION 10.12. Liability Cumulative. The liability of each Borrower as
a Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Borrower to the Lender Parties under this Agreement
and the other Loan Documents to which such Borrower is a party or in respect of
any obligations or liabilities of the other Borrowers, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.
ARTICLE XI
The Borrower Representative
          SECTION 11.01. Appointment; Nature of Relationship. The Company is
hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the “Borrower Representative”) hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower, provided that, in the case of a Revolving Loan, such
amount shall not exceed such Borrower’s Availability. None of the Lender
Parties, nor any of their respective officers, directors, agents or employees,
shall be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 11.01.
          SECTION 11.02. Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lender Parties
to take any action thereunder except any action specifically provided by the
Loan Documents to be taken by the Borrower Representative.
          SECTION 11.03. Employment of Agents. The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.

93



--------------------------------------------------------------------------------



 



          SECTION 11.04. Notices. Each Borrower shall immediately notify the
Borrower Representative of the occurrence of any Default hereunder referring to
this Agreement describing such Default and stating that such notice is a “notice
of default.” In the event that the Borrower Representative receives such a
notice, the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the other Lender Parties. Any notice provided to the
Borrower Representative hereunder shall constitute notice to each Borrower on
the date received by the Borrower Representative.
          SECTION 11.05. Successor Borrower Representative. Upon the prior
written consent of the Administrative Agent, the Borrower Representative may
resign at any time, such resignation to be effective upon the appointment of a
successor Borrower Representative. The Administrative Agent shall give prompt
written notice of such resignation to the Lender Parties.
          SECTION 11.06. Execution of Loan Documents; Borrowing Base
Certificate. The Borrowers hereby empower and authorize the Borrower
Representative, on behalf of the Borrowers, to execute and deliver to the Lender
Parties the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.
          SECTION 11.07. Reporting. Each Borrower hereby agrees that such
Borrower shall furnish promptly after each Fiscal Month to the Borrower
Representative a copy of its Borrowing Base Certificate and any other
certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and the Compliance Certificates required pursuant to
the provisions of this Agreement.

94



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BORROWERS:

KAISER ALUMINUM CORPORATION
      By:   /s/ Daniel J. Rinkenberger        Name:   Daniel J. Rinkenberger   
    Title:   Senior Vice President and Chief Financial
Officer        KAISER ALUMINUM INVESTMENTS COMPANY
      By   /s/ Daniel J. Rinkenberger        Name:   Daniel J. Rinkenberger     
  Title:   Senior Vice President and Chief Financial
Officer        KAISER ALUMINUM FABRICATED
PRODUCTS, LLC
      By   /s/ Daniel J. Rinkenberger        Name:   Daniel J. Rinkenberger     
  Title:   Senior Vice President and Chief Financial
Officer        KAISER ALUMINIUM INTERNATIONAL, INC.
      By   /s/ Daniel J. Rinkenberger        Name:   Daniel J. Rinkenberger     
  Title:   Senior Vice President and Chief Financial
Officer     

Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Issuing Bank, Swingline Lender and Lender
      By   /s/ Teresa B. Keckler       Name:   Teresa B. Keckler       Title:  
Vice President    

Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            WELLS FARGO CAPITAL FINANCE, LLC, as Lender
      By   /s/ Mark Bradford       Name:   Mark Bradford       Title:   Vice
President    

Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Lender
      By   /s/ Robert M. Dalton       Name:   Robert M. Dalton       Title:  
Vice President    

Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as Lender
      By   /s/ Dale A. Stein       Name:   Dale A. Stein       Title:   Senior
Vice President    

Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



REVOLVING COMMITMENT SCHEDULE

              Revolving   Lender   Commitment  
JPMorgan Chase Bank, N.A.
  $ 57,500,000  
Wells Fargo Capital Finance, LLC.
  $ 57,500,000  
Bank of America, N.A.
  $ 50,000,000  
PNC Bank, National Association
  $ 35,000,000  
Total
  $ 200,000,000  

 